Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 1 of 113 PageID #: 1661
                                                                       FILED
                                                                     JAMES J.VILT JR,
                                                                          CLERK
                                                                  June 9, 2021
                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF KENTUCKY               U.S. DISTRICT COURT
                           LOUISVILLE DIVISION                WESTERN DISTRICT OF KENTUCKY

 UNITED STATES OF AMERICA                                                 Plaintiff

 v.                                            Criminal Action No. 3:17-cr-87-RGJ

 JEFFREY CAMPBELL, MARK DYER,                                          Defendants
 PHYSICIANS PRIMARY CARE, PLLC

                                   * * * * *

                             JURY INSTRUCTIONS




                                       1
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 2 of 113 PageID #: 1662




                                                    TABLE OF CONTENTS


    INTRODUCTION ................................................................................................................. 4
    JURORS’ DUTIES ................................................................................................................ 5
    PRESUMPTION OF INNOCENCE, BURDEN OF PROOF, REASONABLE DOUBT
    ................................................................................................................................................. 6
    EVIDENCE DEFINED ......................................................................................................... 7
    CONSIDERATION OF EVIDENCE .................................................................................. 8
    DIRECT AND CIRCUMSTANTIAL EVIDENCE............................................................ 9
    SUMMARIES AND OTHER MATERIALS NOT ADMITTED IN EVIDENCE ........ 10
    SECONDARY-EVIDENCE SUMMARIES ADMITTED IN EVIDENCE ................... 11
    CHARACTER AND REPUTATION OF DEFENDANT................................................ 12
    CREDIBILITY OF WITNESSES ...................................................................................... 13
    OPINION TESTIMONY .................................................................................................... 15
    WITNESS TESTIFYING TO BOTH FACTS AND OPINIONS ................................... 16
    TESTIMONY OF AN ACCOMPLICE............................................................................. 17
    TESTIMONY OF A WITNESS UNDER PROFFER AGREEMENT ........................... 18
    NUMBER OF WITNESSES ............................................................................................... 19
    INFERRING REQUIRED MENTAL STATE ................................................................. 20
    DELIBERATE IGNORANCE ........................................................................................... 21
    ENTITY RESPONSIBILITY—ENTITY DEFENDANT—AGENCY .......................... 22
    LAWYERS’ OBJECTIONS ............................................................................................... 24
    DEFINITION OF CRIMES ............................................................................................... 25
    ON OR ABOUT ................................................................................................................... 26
    SEPARATE CONSIDERATION—MULTIPLE DEFENDANTS CHARGED WITH 27
    THE SAME CRIMES ......................................................................................................... 27
    CAUTION - MEDICARE CIVIL RULES AND REGULATIONS................................ 28
    STANDARD OF CARE ...................................................................................................... 29
    Count 1: Conspiracy to Unlawfully Distribute and Dispense Controlled Substances .. 30
    Counts 2-5: Unlawful Distribution and Dispensing of Controlled Substances .............. 34
    Count 6: Conspiracy to Unlawfully Distribute and Dispense ......................................... 36

                                                                        2
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 3 of 113 PageID #: 1663




    a Controlled Substance Resulting in Death....................................................................... 36
    Count 7: Unlawful Distribution of a Controlled Substance Resulting in Death ............ 40
    Counts 8 and 9: Unlawful Distribution of a Controlled Substance ................................ 42
    Definitions for Counts 1-9—Unlawful Distribution of a Controlled Substance ............ 44
    Aiding and Abetting—Unlawful Distribution of Controlled Substances ....................... 46
    Count 10: Conspiracy to Commit Health Care Fraud..................................................... 47
    Counts 11-19: Health Care Fraud ...................................................................................... 50
    Count 22: Health Care Fraud............................................................................................ 51
    Count 23: Health Care Fraud............................................................................................ 52
    Definitions for Counts 10-19, 22, and 23—Health Care Fraud ....................................... 53
    Good Faith Defense—Health Care Fraud ......................................................................... 55
    Aiding and Abetting—Health Care Fraud........................................................................ 56
    Count 24: Conspiracy to Commit Money Laundering ................................................... 57
    Elements of Money Laundering ......................................................................................... 60
    DELIBERATIONS AND VERDICT ................................................................................. 62
    EXPERIMENTS, RESEARCH, INVESTIGATION AND OUTSIDE .......................... 63
    COMMUNICATIONS ........................................................................................................ 63
    UNANIMOUS VERDICT ................................................................................................... 64
    DUTY TO DELIBERATE .................................................................................................. 65
    PUNISHMENT .................................................................................................................... 66
    VERDICT FORM................................................................................................................ 67
    COURT HAS NO OPINION .............................................................................................. 68
    SAMPLE VERDICT FORMS ............................................................................................ 69




                                                                3
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 4 of 113 PageID #: 1664




                                        INTRODUCTION

         Members of the jury, now it is time for me to instruct you about the law you must follow

in deciding this case. I will start by explaining your duties and the general rules that apply in every

criminal case. Then I will explain the elements, or parts, of the crimes that the defendants are

accused of committing. Then I will explain some rules you must use in evaluating testimony and

evidence. And last, I will explain the rules you must follow during your deliberations in the jury

room, and the possible verdicts you may return.

         Please listen very carefully to everything I say.




                                                  4
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 5 of 113 PageID #: 1665




                                       JURORS’ DUTIES

       You have two main duties as jurors. The first one is to decide what the facts are from the

evidence that you saw and heard here in court. Deciding what the facts are is your job, not mine,

and nothing that I have said or done during this trial was meant to influence your decision about

the facts in any way.

       Your second duty is to take the law that I give you, apply it to the facts, and decide if the

government has proved the defendant guilty beyond a reasonable doubt. It is my job to instruct

you about the law, and you are bound by the oath you took at the beginning of the trial to follow

the instructions I give you, even if you personally disagree with them. This includes the

instructions I gave you before and during the trial, and these instructions. All the instructions are

important, and you should consider them together as a whole.

        The lawyers may have talked about the law during their arguments. But if what they said

is different from what I say, you must follow what I say. What I say about the law controls.

        Perform these duties fairly. Do not let any bias, sympathy or prejudice you may feel

toward one side or the other influence your decision in any way.




                                                 5
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 6 of 113 PageID #: 1666




   PRESUMPTION OF INNOCENCE, BURDEN OF PROOF, REASONABLE DOUBT

         As you know, each defendant has pled not guilty to the crimes charged in the indictment.

The indictment is not any evidence at all of guilt. It is just the formal way that the government

tells a defendant what crime he is accused of committing. It does not even raise any suspicion of

guilt.

         Instead, each defendant starts the trial with a clean slate, with no evidence at all against

him, and the law presumes that he is innocent. This presumption of innocence stays with him

unless the government presents evidence here in court that overcomes the presumption and

convinces you beyond a reasonable doubt that he is guilty.

         This means that a defendant has no obligation to present any evidence at all, or to prove to

you in any way that he is innocent. It is up to the government to prove he is guilty, and this burden

stays on the government from start to finish. You must find the defendant not guilty unless the

government convinces you beyond a reasonable doubt that he is guilty.

         The government must prove every element of the crime charged beyond a reasonable

doubt. Proof beyond a reasonable doubt does not mean proof beyond all possible doubt. Possible

doubts or doubts based purely on speculation are not reasonable doubts. A reasonable doubt is a

doubt based on reason and common sense. It may arise from the evidence, the lack of evidence,

or the nature of the evidence.

         Proof beyond a reasonable doubt means proof which is so convincing that you would not

hesitate to rely and act on it in making the most important decisions in your own lives. If you are

convinced that the government has proved the defendant guilty beyond a reasonable doubt, say so

by returning a guilty verdict. If you are not convinced, say so by returning a not guilty verdict.


                                                  6
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 7 of 113 PageID #: 1667




                                      EVIDENCE DEFINED

       You must make your decision based only on the evidence you saw and heard here in court.

Do not let rumors, suspicions, or anything else you may have seen or heard outside of court

influence your decision in any way.

       The evidence in this case includes only what the witnesses said while they were testifying

under oath; the exhibits that I allowed into evidence; and the stipulations that the lawyers agreed

to.

       Nothing else is evidence. The lawyers’ statements and arguments are not evidence. Their

questions and objections are not evidence. My legal rulings are not evidence. And my comments

and questions are not evidence.

       Make your decision based only on the evidence, as I have defined it here, and nothing else.




                                                7
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 8 of 113 PageID #: 1668




                              CONSIDERATION OF EVIDENCE

        You should use your common sense in weighing the evidence. Consider it in light of your

everyday experience with people and events, and give it whatever weight you believe it deserves.

If your experience tells you that certain evidence reasonably leads to a conclusion, you are free to

reach that conclusion.

        In our lives, we often look at one fact and conclude from it that another fact exists. In law

we call this an “inference.” A jury is allowed to make reasonable inferences, unless otherwise

instructed. Any inferences you make must be reasonable and must be based on the evidence in the

case.

        The existence of an inference does not change or shift the burden of proof from the

government to the defendant.




                                                 8
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 9 of 113 PageID #: 1669




                      DIRECT AND CIRCUMSTANTIAL EVIDENCE

       Direct evidence is simply evidence like the testimony of an eyewitness which, if you

believe it, directly proves a fact. If a witness testified that he saw it raining outside, and you

believed him, that would be direct evidence that it was raining.

       Circumstantial evidence is simply a chain of circumstances that indirectly proves a fact. If

someone walked into the courtroom wearing a raincoat covered with drops of water and carrying

a wet umbrella, that would be circumstantial evidence from which you could conclude that it was

raining.

       It is your job to decide how much weight to give the direct and circumstantial evidence.

The law makes no distinction between the weight that you should give to either one, or say one is

any better evidence than the other. You should consider all the evidence, both direct and

circumstantial, and give it whatever weight you believe it deserves.




                                                9
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 10 of 113 PageID #: 1670




       SUMMARIES AND OTHER MATERIALS NOT ADMITTED IN EVIDENCE

        During the trial you have seen counsel use summaries, charts, and other similar material

 which were offered to assist in the presentation and understanding of the evidence. This material

 is not itself evidence and must not be considered as proof of any facts.




                                                 10
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 11 of 113 PageID #: 1671




           SECONDARY-EVIDENCE SUMMARIES ADMITTED IN EVIDENCE

        (1) During the trial you have also seen or heard summary evidence in the form of a chart

 or similar material. This summary was admitted in evidence, in addition to the material it

 summarizes, because it may assist you in understanding the evidence that has been presented.

        (2) But the summary itself is not evidence of the material it summarizes, and is only as

 valid and reliable as the underlying material it summarizes.




                                                 11
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 12 of 113 PageID #: 1672




                   CHARACTER AND REPUTATION OF DEFENDANT

        You have heard testimony about Jeffrey Campbell’s and Mark Dyer’s good character. You

 should consider this testimony, along with all the other evidence, in deciding if the government

 has proved beyond a reasonable doubt that he committed the crime charged.




                                               12
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 13 of 113 PageID #: 1673




                                  CREDIBILITY OF WITNESSES

        (1) Another part of your job as jurors is to decide how credible or believable each witness

 was. This is your job, not mine. It is up to you to decide if a witness’s testimony was believable,

 and how much weight you think it deserves. You are free to believe everything that a witness said,

 or only part of it, or none of it at all. But you should act reasonably and carefully in making these

 decisions.

         (2) Let me suggest some things for you to consider in evaluating each witness’s testimony.

              (A) Ask yourself if the witness was able to clearly see or hear the events. Sometimes

              even an honest witness may not have been able to see or hear what was happening, and

              may make a mistake.

              (B) Ask yourself how good the witness’s memory seemed to be. Did the witness seem

              able to accurately remember what happened?

              (C) Ask yourself if there was anything else that may have interfered with the witness’s

              ability to perceive or remember the events.

              (D) Ask yourself how the witness acted while testifying. Did the witness appear

              honest? Or did the witness appear to be lying?

              (E) Ask yourself if the witness had any relationship to the government or the defendant,

              or anything to gain or lose from the case, that might influence the witness’s testimony.

              (F) Ask yourself if the witness had any bias, or prejudice, or reason for testifying that

              might cause the witness to lie or to slant the testimony in favor of one side or the other.




                                                    13
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 14 of 113 PageID #: 1674




           (G) Ask yourself if the witness testified inconsistently while on the witness stand, or if

           the witness said or did something (or failed to say or do something) at any other time

           that is inconsistent with what the witness said while testifying. If you believe the

           witness was inconsistent, ask yourself if this makes the witness’s testimony less

           believable.   Sometimes it may; other times it may not.           Consider whether the

           inconsistency was about something important, or about some unimportant detail. Ask

           yourself if it seemed like an innocent mistake, or if it seemed deliberate.

           (H) And ask yourself how believable the witness’s testimony was in light of all the

           other evidence. Was the witness’s testimony supported or contradicted by other

           evidence that you found believable?        If you believe a witness’s testimony was

           contradicted by other evidence, remember that people sometimes forget things, and

           even two honest people who witness the same event may not describe it exactly the

           same way.

        (3) These are only some of the things you may consider in deciding how believable each

 witness was. You may also consider other things that you think shed some light on the witness’s

 believability. Use your common sense and your everyday experience in dealing with other people.

 And then decide what testimony you believe, and how much weight you think it deserves.




                                                14
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 15 of 113 PageID #: 1675




                                   OPINION TESTIMONY

        (1) You have heard testimony from Dr. William Craig Denham, Jason Smith, James

 Waddick, Dr. John Hunsaker III, Mike Ward, Dr. Scott Denton, Dr. Timothy King, Sean Weiss,

 Dr. Martin Pietruzka, Dr. James Murphy, and Dr. Robert Bulger. Each of these witnesses testified

 about his opinion.

        (2) You do not have to accept the opinion. In deciding how much weight to give it, you

 should consider the witness’s qualifications and how the witness reached his or her conclusions.

 Also consider the other factors discussed in these instructions for weighing the credibility of

 witnesses.

        (3) Remember that you alone decide how much of a witness’s testimony to believe, and

 how much weight it deserves.




                                               15
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 16 of 113 PageID #: 1676




                WITNESS TESTIFYING TO BOTH FACTS AND OPINIONS

        (1) You have heard the testimony of Jason Smith and Dr. John Hunsaker III, who testified

 to both facts and opinions. Each of these types of testimony should be given the proper weight.

        (2) As to the testimony on facts, consider the factors discussed earlier in these instructions

 for weighing the credibility of witnesses.

        (3) As to the testimony on opinions, you do not have to accept their opinion. In deciding

 how much weight to give it, you should consider the witness’s qualifications and how he or she

 reached his or her conclusions along with the other factors discussed in these instructions for

 weighing the credibility of witnesses.

        (4) Remember that you alone decide how much of a witness’s testimony to believe, and

 how much weight it deserves.




                                                 16
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 17 of 113 PageID #: 1677




                             TESTIMONY OF AN ACCOMPLICE

        You have heard the testimony of Dawn Antle. You have heard that she was involved in

 the same crime that the defendants are charged with committing. You have also heard that the

 government has promised her that it would consider seeking a reduced sentence, which the Court

 may or may not grant, in exchange for her cooperation.

        It is permissible for the government to make such a promise. But you should consider

 Dawn Antle’s testimony with more caution than the testimony of other witnesses. Consider

 whether her testimony may have been influenced by the government’s promise.

        Do not convict the defendants based on the unsupported testimony of such a witness,

 standing alone, unless you believe her testimony beyond a reasonable doubt.

        The fact that Dawn Antle has pleaded guilty to a crime is not evidence that the defendants

 are guilty, and you cannot consider this against the defendants in any way.




                                                17
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 18 of 113 PageID #: 1678




             TESTIMONY OF A WITNESS UNDER PROFFER AGREEMENT

        You have heard the testimony of Dr. Troy Masden, Dr. Kenneth Allen, Dr. John Baird, and

 Lola King. You’ve heard that the government promised them that, in exchange for providing

 statements to the government about this case, their statements would not be used against them if

 the government later chose to prosecute them.

        It is permissible for the government to make such a promise. But you should consider their

 testimony with more caution than the testimony of other witnesses. Consider whether their

 testimony may have been influenced by the government’s promise.

        Do not convict the defendants based on the unsupported testimony of such witnesses,

 standing alone, unless you believe their testimony beyond a reasonable doubt.




                                                 18
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 19 of 113 PageID #: 1679




                                  NUMBER OF WITNESSES

        (1) One more point about the witnesses. Sometimes jurors wonder if the number of

 witnesses who testified makes any difference.

        (2) Do not make any decisions based only on the number of witnesses who testified. What

 is more important is how believable the witnesses were, and how much weight you think their

 testimony deserves. Concentrate on that, not the numbers.




                                                 19
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 20 of 113 PageID #: 1680




                         INFERRING REQUIRED MENTAL STATE

         (1) Next, I want to explain something about proving a defendant’s state of mind.

         (2) Ordinarily, there is no way that a defendant’s state of mind can be proved directly,

 because no one can read another person’s mind and tell what that person is thinking.

         (3) But a defendant’s state of mind can be proved indirectly from the surrounding

 circumstances. This includes things like what the defendant said, what the defendant did, how the

 defendant acted, and any other facts or circumstances in evidence that show what was in the

 defendant's mind.




                                                20
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 21 of 113 PageID #: 1681




                                 DELIBERATE IGNORANCE

        (1) Next, I want to explain something about proving a defendant’s knowledge regarding

 Counts 1 through 9, which allege that the defendants illegally dispensed or distributed controlled

 substances outside the course of professional practice and not for a legitimate medical purpose.

        (2) No one can avoid responsibility for a crime by deliberately ignoring the obvious. If

 you are convinced that the defendant deliberately ignored a high probability that the controlled

 substances were being dispensed or distributed outside the course of professional practice and not

 for a legitimate medical purpose, or that patients were diverting these controlled substances for

 illegal purposes, then you may find that he knew this was the case.

        (3) But to find this, you must be convinced beyond a reasonable doubt that the defendant

 was aware of a high probability that this was the case, and that the defendant deliberately closed

 his eyes to what was obvious. Carelessness, or negligence, or foolishness on his part is not the

 same as knowledge, and is not enough to convict. This, of course, is all for you to decide.




                                                 21
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 22 of 113 PageID #: 1682




             ENTITY RESPONSIBILITY—ENTITY DEFENDANT—AGENCY

        Physicians Primary Care is a corporation. A corporation may be found guilty of an offense.

 A corporation acts only through its agents and employees, that is, people authorized or employed

 to act for the corporation.

        The indictment charges Physicians Primary Care with Count 1 (Conspiracy—Unlawful

 Distribution and Dispensing of Controlled Substances), Count 10 (Conspiracy—Health Care

 Fraud), and Count 23 (Health Care Fraud—Proove Biosciences). In order for you to find

 Physicians Primary Care guilty of these charges, the government must prove each of the following

 elements beyond a reasonable doubt:

        First, the offense charged was committed by an agent or employee of Physicians Primary

 Care; and

        Second, in committing the offense, the agents or employees intended, at least in part, to

 benefit Physicians Primary Care; and

        Third, the agents or employees acted within their authority.

        If you find from your consideration of all the evidence that the government has proved each

 of these elements beyond a reasonable doubt, then you should find the defendant guilty.

        If, on the other hand, you find from your consideration of all the evidence that the

 government has failed to prove any of these elements beyond a reasonable doubt, then you should

 find the defendant not guilty.

        An act is within the authority of an agent or employee if it concerns a matter that Physicians

 Primary Care generally entrusted to that agent or employee. Physicians Primary Care need not

 have actually authorized or directed the particular act.


                                                  22
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 23 of 113 PageID #: 1683




         If an agent or employee was acting within his authority, then Physicians Primary Care is

 not relieved of its responsibility just because the act was illegal, or was contrary to Physicians

 Primary Care instructions, or was against Physicians Primary Care’s general policies. However,

 you may consider the fact that Physicians Primary Care had policies and instructions and how

 carefully it tried to enforce them when you determine whether Physicians Primary Care’s agents

 or employees were acting with the intent to benefit Physicians Primary Care or were acting within

 their authority.




                                                23
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 24 of 113 PageID #: 1684




                                         LAWYERS’ OBJECTIONS

         (1) There is one more general subject that I want to talk to you about before I begin

 explaining the elements of the crime charged.

         (2) The lawyers for both sides objected to some of the things that were said or done during

 the trial. Do not hold that against either side. The lawyers have a duty to object whenever they

 think something is not permitted by the rules of evidence. Those rules are designed to make sure

 that both sides receive a fair trial.

         (3) And do not interpret my rulings on their objections as any indication of how I think the

 case should be decided. My rulings were based on the rules of evidence, not on how I feel about

 the case. Remember that your decision must be based only on the evidence that you saw and heard

 here in court.




                                                 24
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 25 of 113 PageID #: 1685




                                        INTRODUCTION

                                   DEFINITION OF CRIMES

        Next, I will explain the elements of the crimes that each defendant is accused of

 committing.

        But before I do that, I want to emphasize that each defendant is only on trial for the crimes

 charged in the indictment. Your job is limited to deciding whether the government has proved the

 crime charged.




                                                 25
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 26 of 113 PageID #: 1686




                                       ON OR ABOUT

        (1) Next, I want to say a word about the dates mentioned in the counts.

        (2) The counts mention certain date ranges “on or about” which the charged crimes

 occurred. The government does not have to prove the crime happened on that exact date. But the

 government must prove the crime happened reasonably close to that date.




                                               26
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 27 of 113 PageID #: 1687




    SEPARATE CONSIDERATION—MULTIPLE DEFENDANTS CHARGED WITH
                         THE SAME CRIMES

        (1) The defendants have all been charged with several crimes. The number of charges is

 no evidence of guilt, and this should not influence your decision in any way. And in our system

 of justice, guilt or innocence is personal and individual. It is your duty to separately consider the

 evidence against each defendant on each charge, and to return a separate verdict for each one of

 them. For each one, you must decide whether the government has presented proof beyond a

 reasonable doubt that a particular defendant is guilty of a particular charge.

        (2) Your decision on any one defendant or charge, whether it is guilty or not guilty, should

 not influence your decision on any of the other defendants or charges.




                                                  27
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 28 of 113 PageID #: 1688




               CAUTION - MEDICARE CIVIL RULES AND REGULATIONS

        (1) During this trial, you have heard testimony regarding health care rules and regulations

 as well as regarding ethical standards and standards of care for providing services. I caution you

 that a violation of civil statutes, rules, regulations, ethical standards, or standards of care is not a

 crime. This is not a civil case. The defendant is not on trial for civil violations. Even if you find

 that the claims to a health care benefit program were not allowed under the applicable statute,

 rules, and regulations, a defendant cannot be convicted of a crime simply for violating civil

 statutes, rules, regulations, ethical standards, and standards of care applicable to the defendant’s

 conduct.

        (2) However, evidence related to the nature of and possible violation of a health care benefit

 program’s rules and regulations, ethical standards, and standards of care may be considered by you

 in determining whether the defendant acted with criminal intent, that is, whether the defendant

 acted knowingly, willfully and with the intent to defraud a health care benefit program.




                                                   28
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 29 of 113 PageID #: 1689




                                     STANDARD OF CARE

        You’ve heard the phrase “standard of care” used during the trial by several witnesses.

 When you go to see a doctor or nurse practioner as a patient, the doctor or nurse practioner must

 treat you in a manner that meets the applicable standard of care that doctors or nurse practitioners

 of similar training would have given to you under the same circumstances. If a doctor or nurse

 practioner fails to provide you with that care, he may be found negligent in a civil lawsuit.

        This case is not about whether the defendant acted negligently or whether he committed

 malpractice. Rather, in order for you to find the defendant guilty, you must find that the

 government has proved to you beyond a reasonable doubt that the defendant's action was not for a

 legitimate medical purpose in the usual course of professional practice.




                                                 29
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 30 of 113 PageID #: 1690




                                  DEFINITION OF THE CRIME

     Count 1: Conspiracy to Unlawfully Distribute and Dispense Controlled Substances

        Count 1 of the indictment charges Jeffrey Campbell, Mark Dyer, and Physicians Primary

 Care, PLLC, with conspiring to dispense or distribute controlled substances in violation of federal

 law on or about and between January 1, 2009 and December 1, 2016.

        A conspiracy is a kind of criminal partnership. For you to find the defendants guilty of the

 conspiracy charge, the government must prove each and every one of the following elements

 beyond a reasonable doubt:

                First, that two or more persons conspired, or agreed, to commit the crime of

                unlawful distribution of controlled substances.

                Second, that the defendants knowingly and voluntarily joined the conspiracy.

        A defendant ordinarily commits the crime of unlawfully distributing or dispensing

 controlled substances when he knowingly, intentionally, and unlawfully distributes or dispenses

 controlled substances, and he knows the substances are controlled substances. A defendant being

 a physician or nurse practitioner, of course, is authorized by law, with certain limitations, to write

 prescriptions for the controlled substances mentioned in the evidence. However, this right to

 prescribe is not absolute. A physician or nurse practitioner must not distribute and dispense the

 controlled substances without a legitimate medical purpose or outside the usual course of medical

 practice.

        Now I will give you more detailed instructions on some of these terms.




                                                  30
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 31 of 113 PageID #: 1691




        (A) With regard to the first element—a criminal agreement—the government must prove

 that two or more persons conspired, or agreed, to cooperate with each other to commit the crime

 of illegal distribution of controlled substances.

                (1) This does not require proof of any formal agreement, written or spoken. Nor

                does this require proof that everyone involved agreed on all the details. But proof

                that people simply met together from time to time and talked about common

                interests, or engaged in similar conduct, is not enough to establish a criminal

                agreement. These are things that you may consider in deciding whether the

                government has proved an agreement. But without more they are not enough.

                (2) What the government must prove is that there was a mutual understanding,

                either spoken or unspoken, between two or more people, to cooperate with each

                other to commit the crime of illegal distribution of controlled substances. This is

                essential.

                (3) An agreement can be proved indirectly, by facts and circumstances which lead

                to a conclusion that an agreement existed. But it is up to the government to

                convince you that such facts and circumstances existed in this particular case.

                4) One more point about the agreement. The indictment accuses the defendants of

                conspiring to commit several drug crimes. The government does not have to prove

                that the defendants agreed to commit all these crimes. But the government must

                prove an agreement to commit at least one of them for you to return a guilty verdict

                on the conspiracy charge.

        (B) With regard to the second element—the defendant’s connection to the conspiracy—


                                                     31
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 32 of 113 PageID #: 1692




 the government must prove that the defendants knowingly and voluntarily joined that agreement.

               (1) The government must prove that the defendant knew the conspiracy’s main

               purpose and voluntarily joined the conspiracy intending to help advance or achieve

               its goals.

               (2) This does not require proof that a defendant knew everything about the

               conspiracy, or everyone else involved, or that he was a member of it from the

               very beginning. Nor does it require proof that a defendant played a major role in

               the conspiracy, or that his connection to it was substantial. A slight role or

               connection may be enough.

               (3) The government must only prove that the defendants knew that the drug was a

               controlled substance.

               (4) But proof that a defendant simply knew about a conspiracy, or was present at

               times, or associated with members of the group, is not enough, even if he or she

               approved of what was happening or did not object to it. Similarly, just because a

               defendant may have done something that happened to help a conspiracy does not

               necessarily make him a conspirator. These are all things that you may consider in

               deciding whether the government has proved that a defendant joined a conspiracy.

               But without more they are not enough.

               (5) A defendant’s knowledge can be proved indirectly by facts and circumstances

               which lead to a conclusion that he knew the conspiracy’s main purpose. But it is

               up to the government to convince you that such facts and circumstances existed in

               this particular case.


                                                 32
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 33 of 113 PageID #: 1693




        You must be convinced that the government has proved all of these elements beyond a

 reasonable doubt in order to find the defendant guilty of the conspiracy charge.

 (C)    You are instructed that the following substances are controlled substances within the

 meaning of Title 21, United States Code, Section 841(a)(1) and are further instructed that:

        As a matter of law, the following are Schedule II controlled substances: Hydrocodone1

 (Lortab,     Vicodin,      Norco,     Hydrocodone-Acetaminophen,            Hydrocodone-Ibuprofen),

 Lisdexamfetamine (Vyvanse),         Methadone (Methadose), Oxycodone (Percocet, Oxycodone-

 Acetaminophen), and Oxymorphone (Opana).

        As a matter of law, the following are Schedule III controlled substances: Hydrocodone2

 (Lortab, Vicodin, Norco, Hydrocodone-Acetaminophen, Hydrocodone-Ibuprofen).

        As a matter of law, the following are Schedule IV controlled substances: Alprazolam

 (Xanax), Carisoprodol (Soma), Clonazepam (Klonopin), Diazepam (Valium), Temazepam

 (Restoril), Zolpidem (Ambien and Ambien CR).




 1
   The Administrator of the Drug Enforcement Administration rescheduled hydrocodone combination
 products from Schedule III to Schedule II on August 22, 2014. Effective October 6, 2014, hydrocodone
 combination products are included in Schedule II. Single-entity hydrocodone products have always been
 classified as Schedule II.
 2
   For all dates prior to October 6, 2014, hydrocodone combination products are included in Schedule III.
                                                   33
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 34 of 113 PageID #: 1694




          Counts 2-5: Unlawful Distribution and Dispensing of Controlled Substances

          Counts 2-5 of the indictment charges that on or about the dates alleged therein, Jeffrey

  Campbell and Mark Dyer knowingly and intentionally distributed and dispensed, and caused to

  be distributed and dispensed Oxycodone and Methadone, Schedule II controlled substances, to

  the patients listed below in violation of 21 U.S.C. § 841:


  COUNT                           DATES                        DRUG(S)                 PATIENTS

      2         December 6, 2012 through April 19, 2014        Methadone           Brandon McDonald
      3         November 14, 2013 through April 22, 2014       Oxycodone          Constance McFarland
                                                               Methadone
      4            July 23, 2013 through April 15, 2014        Oxycodone            Brenda Singleton
      5            July 31, 2013 through April 18, 2014        Methadone             Michelle Smith

          For you to find a defendant guilty of this crime, you must find that the government has

 proved each and every one of the following elements beyond a reasonable doubt:

                 (A) The defendant distributed and dispensed a controlled substance as alleged in

                 Counts 2-5 of the indictment;

                 (B) That the particular prescription was issued outside the course of professional

                 practice and for no legitimate medical purpose.

                 (C) That the defendant acted knowingly and intentionally, and not in good faith.

          Now I will give you more detailed instructions about unanimity on specific acts alleged in

 Counts 2-5. Jeffrey Campbell and Mark Dyer are charged in Counts 2-5 with unlawfully

 distributing and dispensing controlled substances between the relevant timeframes and to the

 specific patients listed for each count. The government is not required to prove that every

 prescription distributed and dispensed by the defendants was unlawful. However, the government

 is required to prove that at least one of the controlled substances distributed and dispensed by the

                                                  34
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 35 of 113 PageID #: 1695




 defendants to the specified patients during the relevant timeframes was unlawfully distributed.

 You cannot find that the government has proven this unless you agree unanimously on which

 particular prescription was unlawfully distributed and dispensed.

        For example, in Count 2, if some of you were to find that the government has proved

 beyond a reasonable doubt that Mark Dyer unlawfully distributed and dispensed Methadone to

 Brandon McDonald on February 28, 2013, and the rest of you were to find that the government

 has proved beyond a reasonable doubt that Mark Dyer unlawfully distributed and dispensed

 Methadone to Brandon McDonald on December 6, 2012, then there would be no unanimous

 agreement on which distribution of Methadone was unlawful.

        Likewise and as to Count 2, if some of you were to find that the government has proved

 beyond a reasonable doubt that Dr. Campbell unlawfully distributed and dispensed Methadone to

 Mr. McDonald on September 13, 2013, and the rest of you were to find that the government has

 proved beyond a reasonable doubt that Dr. Campbell unlawfully distributed and dispensed

 Methadone to him on August 19, 2013, then there would be no unanimous agreement on which

 distribution of Methadone was unlawful.

        If you are convinced that the government has proved all of these elements, say so by

  returning a guilty verdict on this charge. If you have a reasonable doubt about any one of these

  elements, then you must find the defendant not guilty of this charge.




                                                35
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 36 of 113 PageID #: 1696




                  Count 6: Conspiracy to Unlawfully Distribute and Dispense
                          a Controlled Substance Resulting in Death

        Count 6 of the indictment charges Jeffrey Campbell and Mark Dyer with conspiracy to

  distribute Oxycodone causing death or serious physical injury on or about October 14, 2013.

  Oxycodone is a controlled substance. It is a crime for two or more persons to conspire, or agree,

  to commit a drug crime, even if they never actually achieve their goal.

        A conspiracy is a kind of criminal partnership. For you to find the defendants guilty of the

  conspiracy charge, the government must prove each and every one of the following elements

  beyond a reasonable doubt:

        First, two or more persons conspired, or agreed, to distribute a controlled substance outside

        the course of professional practice and for no legitimate medical purpose;

        Second, the defendant knowingly and voluntarily joined the conspiracy;

        Third, Christy Martin would not have sustained serious bodily injury or died

        but-for the use of that same Oxycodone.

        Fourth, the defendant was part of the of the distribution chain that placed the Oxycodone

        into the hands of Christy Martin.

        Now I will give you more detailed instructions on some of these terms.

                (A) With regard to the first element—a criminal agreement—the government must

                prove that two or more persons conspired, or agreed, to cooperate with each other

                to commit the crime of unlawful distribution of controlled substances.

                       (1) This does not require proof of any formal agreement, written or spoken.

                       Nor does this require proof that everyone involved agreed on all the details.

                       But proof that people simply met together from time to time and talked

                                                 36
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 37 of 113 PageID #: 1697




                     about common interests, or engaged in similar conduct, is not enough to

                     establish a criminal agreement. These are things that you may consider in

                     deciding whether the government has proved an agreement. But without

                     more they are not enough.

                     (2) What the government must prove is that there was a mutual

                     understanding, either spoken or unspoken, between two or more people, to

                     cooperate with each other to commit the crime of illegal distribution of

                     controlled substances. This is essential.

                     (3) An agreement can be proved indirectly, by facts and circumstances

                     which lead to a conclusion that an agreement existed. But it is up to the

                     government to convince you that such facts and circumstances existed in

                     this particular case.

       (B) With regard to the second element—the defendant’s connection to the conspiracy—

       the government must prove that the defendants knowingly and voluntarily joined that

       agreement.

                     (1) The government must prove that the defendant knew the conspiracy’s

                     main purpose and voluntarily joined the conspiracy intending to help

                     advance or achieve its goals. You must consider each defendant separately

                     in this regard.


                     (2) This does not require proof that a defendant knew everything about the

                     conspiracy, or everyone else involved, or that he was a member of it from

                     the very beginning. Nor does it require proof that a defendant played a

                                               37
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 38 of 113 PageID #: 1698




                        major role in the conspiracy, or that his connection to it was substantial. A

                        slight role or connection may be enough.

                        (3) The government must only prove that the defendants knew that the drug

                        was a controlled substance.

                        (4) But proof that a defendant simply knew about a conspiracy, or was

                        present at times, or associated with members of the group, is not enough,

                        even if he approved of what was happening or did not object to it.

                        Similarly, just because a defendant may have done something that

                        happened to help a conspiracy does not necessarily make him a

                        conspirator. These are all things that you may consider in deciding

                        whether the government has proved that a defendant joined a conspiracy.

                        But without more they are not enough.

                        (5) A defendant’s knowledge can be proved indirectly by facts and

                        circumstance which lead to a conclusion that he knew the conspiracy’s

                        main purpose. But it up to the government to convince you that such facts

                        and circumstances existed in this particular case.

        (C) With regard to the third element – What the government must prove, beyond a

  reasonable doubt, is that the Oxycodone distributed and dispensed by the defendant resulted in

  the death or serious physical injury of Christy Martin. To establish that a death or serious physical

  injury resulted from the defendant’s conduct, the government need not prove that the death or

  serious physical injury was foreseeable to the defendant, but the government must prove

  beyond a reasonable doubt that the death or serious physical injury would not have occurred had


                                                  38
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 39 of 113 PageID #: 1699




  the Oxycodone the defendant prescribed not been ingested by Christy Martin. In other words,

  the government does not have the burden of establishing that the defendant intended that death or

  serious physical injury resulted from the distribution or ingestion of the Oxycodone. Nor does the

  government have the burden of establishing that the defendant knew, or should have known, that

  death or serious physical injury would result from the distribution or ingestion of the Oxycodone.

        The government is required to prove that Oxycodone was the but-for cause of Christy

 Martin’s death or serious physical injury.     But-for causation means that without using the

 controlled substance, Christy Martin would not have died. But-for causation can exist where the

 use of the controlled substance combines with other factors to produce death so long as death

 would not have occurred without the incremental effect of the Oxycodone.

        If you are convinced that the government has proved all of these elements, say so by

 returning a guilty verdict on this charge. If you have a reasonable doubt about any one of these

 elements, then you must find the defendant not guilty of this charge.




                                                 39
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 40 of 113 PageID #: 1700




        Count 7: Unlawful Distribution of a Controlled Substance Resulting in Death

        Jeffrey Campbell is charged in Count 7 with the crime of distributing Oxycodone resulting

  in death on or about October 14, 2013. Oxycodone is a controlled substance. For you to find the

  defendant guilty of this crime, you must find that the government has proved each and every one

  of the following elements beyond a reasonable doubt:

                (A) Jeffrey Campbell distributed and dispensed a prescription for Oxycodone to

                Christy Martin.

                (B) The particular prescription was issued outside the course of professional

                practice and for no legitimate medical purpose.

                (C) That Jeffrey Campbell acted knowingly and intentionally, and not in good faith.

                (D) That Christy Martin would not have sustained serious bodily injury and died

                but-for the use of that same Oxycodone distributed by Jeffrey Campbell.

        With regard to the fourth element – What the government must prove, beyond a reasonable

  doubt, is that the Oxycodone distributed and dispensed by the defendant resulted in the death or

  serious physical injury of Christy Martin. To establish that a death or serious physical injury

  resulted from the defendant’s conduct, the government need not prove that the death or serious

  physical injury was foreseeable to the defendant, but the government must prove beyond          a

  reasonable doubt that the death or serious physical injury would not have occurred had the

  Oxycodone the defendant prescribed not been ingested by Christy Martin. In other words, the

  government does not have the burden of establishing that the defendant intended that death or

  serious physical injury resulted from the distribution or ingestion of the Oxycodone. Nor does the




                                                 40
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 41 of 113 PageID #: 1701




  government have the burden of establishing that the defendant knew, or should have known, that

  death or serious physical injury would result from the distribution or ingestion of the Oxycodone.

        The government is required to prove that Oxycodone was the but-for cause of Christy

 Martin’s death or serious physical injury.     But-for causation means that without using the

 controlled substance, Christy Martin would not have died. But-for causation can exist where the

 use of the controlled substance combines with other factors to produce death so long as death

 would not have occurred without the incremental effect of the Oxycodone.

        If you are convinced that the government has proved all of these elements, say so by

 returning a guilty verdict on this charge. If you have a reasonable doubt about any one of these

 elements, then you must find the defendant not guilty of this charge.




                                                 41
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 42 of 113 PageID #: 1702




                Counts 8 and 9: Unlawful Distribution of a Controlled Substance

          Counts 8-9 of the indictment charge that on or about the dates alleged therein, Mark Dyer

  knowingly and intentionally distributed and dispensed, and caused to be distributed and dispensed

  Hydrocodone, a Schedule III controlled substance, to the patients listed below in violation of 21

  U.S.C. § 841:


  COUNT                           DATES                             DRUG                PATIENTS

      8           July 31, 2013 through April 18, 2014        Hydrocodone             Michelle Smith
      9         December 6, 2012 through April 19, 2014       Hydrocodone           Brandon McDonald

          For you to find Mark Dyer guilty of this crime, you must find that the government has

 proved each and every one of the following elements beyond a reasonable doubt:

                  (A) The defendant distributed and dispensed a controlled substance as alleged in

                  Counts 8-9 of the indictment;

                  (B) That the particular prescription was issued outside the course of professional

                  practice and for no legitimate medical purpose.

                  (C) That the defendant acted knowingly and intentionally, and not in good faith.

          Now I will give you more detailed instructions about unanimity on specific acts alleged in

 Counts 8-9. Mark Dyer is charged in Counts 8-9 with unlawfully distributing and dispensing

 controlled substances between the relevant timeframes and to the specific patients listed for each

 count. The government is not required to prove that every prescription distributed and dispensed

 by Mark Dyer was unlawful. However, the government is required to prove that at least one of

 the controlled substances distributed and dispensed by Mark Dyer to the specified patients during

 the relevant timeframes was unlawfully distributed. You cannot find that the government has

 proven this unless you agree unanimously on which particular prescription was unlawfully
                                           42
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 43 of 113 PageID #: 1703




 distributed and dispensed.

        For example, in Count 8, if some of you were to find that the government has proved

 beyond a reasonable doubt that Mark Dyer unlawfully distributed and dispensed Hydrocodone to

 Michelle Smith on August 26, 2013, and the rest of you were to find that the government has

 proved beyond a reasonable doubt that Mark Dyer unlawfully distributed and dispensed

 Methadone to Michelle Smith on September 26, 2013, then there would be no unanimous

 agreement on which distribution of Hydrocodone was unlawful.

        If you are convinced that the government has proved all of these elements, say so by

  returning a guilty verdict on this charge. If you have a reasonable doubt about any one of these

  elements, then you must find Mark Dyer not guilty of this charge.




                                                43
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 44 of 113 PageID #: 1704




       Definitions for Counts 1-9—Unlawful Distribution of a Controlled Substance

       (1) Now I will give you more detailed instructions on some of the terms used in Counts 1-

       9.

              (A) The term “distribute” means a defendant delivered or transferred a controlled

              substance, other than by administering or dispensing that substance, and includes

              issuing a prescription.

              (B) The term “dispense” means to deliver a controlled substance to an ultimate user

              by a practitioner or pursuant to the lawful order of a practitioner. Dispensing

              includes filling a prescription issued by a practitioner.

              (C) To prove that a defendant “knowingly” distributed a controlled substance, a

              defendant did not have to know what the controlled substance was. It is enough

              that a defendant knew that it was some kind of controlled substance. Further, a

              defendant did not have to know how much of the controlled substance he

              distributed. It is enough that a defendant knew he distributed some quantity of

              a controlled substance.

              (D) The term “practitioner” means a physician, nurse practitioner, or other person

              licensed, registered, or otherwise permitted, by the United States or the jurisdiction

              in which he practices to distribute and dispense a controlled substance in the usual

              course of professional practice.

              (E) The term “usual course of professional practice” means that the practioner has

              acted in accordance with a standard of medical practice generally recognized and

              accepted in the United States. A physician’s or nurse practitioner’s own individual


                                                 44
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 45 of 113 PageID #: 1705




             treatment methods do not, by themselves, establish what constitutes a “usual course

             of professional practice.” In making medical judgments concerning the appropriate

             treatment for an individual, however, physicians have discretion to choose among

             a wide range of available options.

             (F) The term “good faith” means good intentions and an honest exercise of

             professional judgment as to a patient’s medical needs. It means that the defendant

             acted in accordance with what he reasonably believed to be proper medical practice.

             In considering whether the defendant acted with a legitimate medical purpose in

             the course of usual professional practice, you should consider all of the defendant’s

             actions and the circumstances surrounding them. The defendant does not have to

             prove to you that he acted in good faith; rather, the burden of proof is on the

             government to prove to you beyond a reasonable doubt that the defendant acted

             without a legitimate medical purpose outside the course of usual professional

             practice. If a physician or nurse practitioner dispenses a drug in good faith in the

             course of medically treating a patient, then the doctor or nurse practitioner

             dispensed the drug for a legitimate medical purpose in the usual course of accepted

             medical practice. That is, he has dispensed the drug lawfully.




                                              45
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 46 of 113 PageID #: 1706




            Aiding and Abetting—Unlawful Distribution of Controlled Substances

        (1) For you to find the defendants guilty of unlawful distribution of a controlled substance,

 it is not necessary for you to find that the defendant committed the crime. You may also find the

 defendant guilty if the defendant intentionally helped or encouraged someone else to commit the

 crime. A person who does this is called an aider and abettor.

        (2) But for you to find the defendant guilty of unlawful distribution of a controlled

 substance as an aider and abettor, you must be convinced that the government has proved each and

 every one of the following elements beyond a reasonable doubt:

                (A) First, that the crime of unlawful distribution was committed.

                (B) Second, that the defendant helped to commit the crime or encouraged someone

                else to commit the crime.

                (C) And third, that the defendant intended to help commit or encourage the crime.

        (3) Proof that the defendant may have known about the crime, even if he was there

        when it was committed, is not enough for you to find him guilty. You can consider this in

        deciding whether the government has proved that he was an aider and abettor, but without

        more it is not enough.

        (4) What the government must prove is that the defendant did something to help or

        encourage the crime with the intent that the crime be committed.

        If you are convinced that the government has proved all of these elements, say so by

 returning a guilty verdict on this charge. If you have a reasonable doubt about any one of these

 elements, then you cannot find the defendant guilty of unlawful distribution as an aider and abettor.




                                                  46
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 47 of 113 PageID #: 1707




                     Count 10: Conspiracy to Commit Health Care Fraud

        Count 10 of the indictment charges the defendants Jeffrey Campbell, Mark Dyer, and

 Physicians Primary Care, PLLC with conspiracy to commit health care fraud on or about and

 between January 1, 2009 and December 1, 2016. It is a crime for two or more persons to conspire,

 or agree, to commit a crime of health care fraud, even if they never actually achieve their goal.

        A conspiracy is a kind of criminal partnership. For you to find the defendant guilty of the

 conspiracy charge, the government must prove each and every one of the following elements

 beyond a reasonable doubt:

                First, that two or more persons conspired, or agreed, to commit the crime of health

                care fraud, as that offense is defined later in these instructions.

                Second, that the defendants knowingly and voluntarily joined the conspiracy.

        Now I will give you more detailed instructions on some of these terms.

                (A) With regard to the first element—a criminal agreement—the government must

                prove that two or more persons conspired, or agreed, to cooperate with each other

                to commit the crime of health care fraud.

                        (1) This does not require proof of any formal agreement, written or spoken.

                        Nor does this require proof that everyone involved agreed on all the details.

                        But proof that people simply met together from time to time and talked

                        about common interests, or engaged in similar conduct, is not enough to

                        establish a criminal agreement. These are things that you may consider in




                                                  47
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 48 of 113 PageID #: 1708




                    deciding whether the government has proved an agreement. But without

                    more they are not enough.

                    (2) What the government must prove is that there was a mutual

                    understanding, either spoken or unspoken, between two or more people, to

                    cooperate with each other to commit the crime of health care fraud. This is

                    essential.

                    (3) An agreement can be proved indirectly, by facts and circumstances

                    which lead to a conclusion that an agreement existed. But it is up to the

                    government to convince you that such facts and circumstances existed in

                    this particular case.

             (B) With regard to the second element—the defendant’s connection to the

             conspiracy—the government must prove that the defendant(s) knowingly and

             voluntarily joined that agreement.

                    (1) The government must prove that the defendant knew the conspiracy’s

                    main purpose and voluntarily joined the conspiracy intending to help

                    advance or achieve its goals.

                    (2) This does not require proof that a defendant knew everything about the

                    conspiracy, or everyone else involved, or that he was a member of it from

                    the very beginning. Nor does it require proof that a defendant played a

                    major role in the conspiracy, or that his connection to it was substantial. A

                    slight role or connection may be enough.




                                             48
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 49 of 113 PageID #: 1709




                       (3) But proof that a defendant simply knew about a conspiracy, or was

                       present at times, or associated with members of the group, is not enough,

                       even if he approved of what was happening or did not object to it. Similarly,

                       just because a defendant may have done something that happened to help a

                       conspiracy does not necessarily make him a conspirator. These are all

                       things that you may consider in deciding whether the government has

                       proved that a defendant joined a conspiracy. But without more they are not

                       enough.

                       (4) A defendant’s knowledge can be proved indirectly by facts and

                       circumstances which lead to a conclusion that he knew the conspiracy’s

                       main purpose. But it is up to the government to convince you that such facts

                       and circumstances existed in this particular case.

        Now, some of the people who may have been involved in these events are not on trial. This

 does not matter. There is no requirement that all members of a conspiracy be charged and

 prosecuted, or tried together in one proceeding.

        You must be convinced that the government has proved all of these elements beyond a

 reasonable doubt in order to find the defendant guilty of the conspiracy charge.




                                                    49
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 50 of 113 PageID #: 1710




                                Counts 11-19: Health Care Fraud

         (1) Counts 11, 12, 13, 14, 15, 16, 17, 18, and 19 of the indictment charge Jeffrey Campbell

 with health care fraud. Specifically, the indictment charges that Jeffrey Campbell falsely and

 fraudulently billed various health care benefit programs by coding physical therapy, counseling,

 and exercise (Med Fit Program) services using evaluation and management codes in order to obtain

 a higher reimbursement rate for the following patients:

  Count              Dates                      Patient              Service Performed        E&M
                                                                                              Code
    11          August 26, 2013              Robert Carter            Physical therapy        99214
    12           April 10, 2014            Heather Haydon             Med Fit (exercise)      99214
    13          August 12, 2013            Eugenia Logsdon              Counseling            99214
    14         February 14, 2014          Brandon McDonald            Physical therapy        99214
    15         February 19, 2013           Daphney Pollard              Counseling            99214
    16           April 7, 2014             Brenda Singleton           Med Fit (exercise)      99214
    17           July 31, 2013              Michelle Smith              Counseling            99214
    18           April 15, 2013               Terra Baker             Med Fit (exercise)      99214
    19          August 1, 2013               Kristy Brown               Counseling            99214


          For you to find Jeffrey Campbell guilty of health care fraud, you must find that the

 government has proved each and every one of the following elements beyond a reasonable doubt:

                (A) First, that Jeffrey Campbell knowingly and willfully executed or attempted to

                execute a scheme to defraud any health care benefit program in connection with the

                delivery of payment for health care benefits, items, or services.

                (B) Second, that the scheme included a material misrepresentation or concealment

                of a material fact.

                (C) Third, Jeffrey Campbell had the intent to defraud.




                                                 50
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 51 of 113 PageID #: 1711




                                 Count 22: Health Care Fraud

        (1) Count 22 of the indictment charges Jeffrey Campbell and Mark Dyer with health care

 fraud. Specifically, the indictment charges that on or about and between April 1, 2013 and March

 31, 2014 Jeffrey Campbell and Mark Dyer falsely and fraudulently billed various health care

 benefit programs for physical therapy services using evaluation and management codes as if a

 physician performed a service on the patients, but in reality, a non-physician and non-physical

 therapist performed the services on the patients. For you to find the defendants guilty of health

 care fraud, you must find that the government has proved each and every one of the following

 elements beyond a reasonable doubt:

               (A) First, that the defendant knowingly and willfully executed or attempted to

               execute a scheme to defraud any health care benefit program in connection with the

               delivery of payment for health care benefits, items, or services.

               (B) Second, that the scheme included a material misrepresentation or concealment

               of a material fact.

               (C) Third, that the defendant had the intent to defraud.




                                                51
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 52 of 113 PageID #: 1712




                                 Count 23: Health Care Fraud

        (1) Count 23 of the indictment charges Jeffrey Campbell and Physicians Primary Care,

  PLLC with health care fraud. Specifically, the indictment charges that on or about and between

  August 6, 2013 and June 1, 2014 Jeffrey Campbell and Physicians Primary Care, PLLC caused

  Proove Biosciences, Inc., a genetic lab company, to falsely and fraudulently bill various health

  care benefits programs for genetic tests administered to Physicians Primary Care patients that

  were not medically necessary and never interpreted. For you to find the defendants guilty of

  health care fraud, you must find that the government has proved each and every one of the

  following elements beyond a reasonable doubt:

               (A) First, that the defendant knowingly and willfully executed or attempted to

               execute a scheme to defraud any health care benefit program in connection with the

               delivery of payment for health care benefits, items, or services.

               (B) Second, that the scheme included a material misrepresentation or concealment

               of a material fact.

               (C) Third, that the defendant had the intent to defraud.




                                                52
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 53 of 113 PageID #: 1713




               Definitions for Counts 10-19, 22, and 23—Health Care Fraud

       (1) Now I will give you more detailed instructions on some of the terms used in the

       instructions for Counts 10-19, 22, and 23.

              (A) A “health care benefit program” is any public or private plan or contract,

              affecting interstate commerce, under which any medical benefit, item, or service is

              provided to any individual, and includes any individual or entity who is providing

              a medical benefit, item, or service for which payment may be made under the plan

              or contract. A health care program affects commerce if the health care program

              had any impact on the movement of any money, goods, services, or persons from

              one state to another. The government need only prove that the health care program

              itself either engaged in interstate commerce or that its activity affected interstate

              commerce to any degree.

              (B) A “scheme to defraud” includes any plan or course of action by which someone

              intends to deprive another of money or property by means of false or fraudulent

              pretenses, representations, or promises.

              (C) The term “false or fraudulent pretenses, representations, or promises” means

              any false statements or assertions that concern a material aspect of the matter in

              question, that were either known to be untrue when made or made with reckless

              indifference to their truth. They include actual, direct false statements as well as

              half-truths and the knowing concealment of material facts.

              (D) An act is done “knowingly and willfully” if it is done voluntarily and

              intentionally, and not because of mistake or some other innocent reason.


                                                53
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 54 of 113 PageID #: 1714




              (E) A misrepresentation is “material” if it has a natural tendency to influence or is

              capable of influencing the decision of a person of ordinary prudence and

              comprehension.

              (F) To act with “intent to defraud” means to act with an intent to deceive or cheat

              for the purpose of either causing a financial loss to another or bringing about a

              financial gain to oneself or to another person.

       (2) The government need not prove that the defendant had actual knowledge of the statute

       or specific intent to commit a violation of the statute or that the health care benefit program

       suffered any financial loss or that the defendant engaged in interstate commerce or that the

       acts of the defendant affected interstate commerce.

       (3) If you are convinced that the government has proved all of the elements, say so by

       returning a guilty verdict on the charge. If you have a reasonable doubt about any of the

       elements, then you must find the defendant not guilty of this charge.




                                                 54
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 55 of 113 PageID #: 1715




                            Good Faith Defense—Health Care Fraud

     (A)    The good faith of a defendant is a complete defense to the charge of health care fraud

 contained in Counts 10-19, 22, and 23 of the indictment because good faith on the part of the

 defendant is, simply, inconsistent with an intent to defraud.

     (B)    A person who acts, or causes another person to act, on a belief or an opinion honestly

 held is not punishable under this statute merely because the belief or opinion turns out to be

 inaccurate, incorrect, or wrong. An honest mistake in judgment or an honest error in management

 does not rise to the level of criminal conduct.

     (C)    A defendant does not act in good faith if, even though he honestly holds a certain

 opinion or belief, that defendant also knowingly makes false or fraudulent pretenses,

 representations, or promises to others.

     (D)    While the term “good faith” has no precise definition, it encompasses, among other

 things, a belief or opinion honestly held, an absence of malice or ill will, and an intention to avoid

 taking unfair advantage of another.

     (E)    The burden of proving good faith does not rest with the defendant because the

 defendant does not have any obligation to prove anything in this case. It is the government’s

 burden to prove to you, beyond a reasonable doubt, that the defendant acted with an intent to

 defraud.

     (F)    If the evidence in this case leaves you with a reasonable doubt as to whether a defendant

 acted with an intent to defraud or in good faith, you must find the defendant not guilty.




                                                   55
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 56 of 113 PageID #: 1716




                           Aiding and Abetting—Health Care Fraud

        (1) For you to find the defendants guilty of health care fraud, it is not necessary for you

        to find that the defendant committed the crime. You may also find the defendant guilty if

        the defendant intentionally helped or encouraged someone else to commit the crime. A

        person who does this is called an aider and abettor.

        (2) But for you to find the defendant guilty of health care fraud as an aider and abettor,

        you must be convinced that the government has proved each and every one of the following

        elements beyond a reasonable doubt:

                (A) First, that the crime of health care fraud was committed.

                (B) Second, that the defendant helped to commit the crime or encouraged someone

                else to commit the crime.

                (C) And third, that the defendant intended to help commit or encourage the crime.

        (3) Proof that the defendant may have known about the crime, even if he was there

        when it was committed, is not enough for you to find him guilty. You can consider this in

        deciding whether the government has proved that he was an aider and abettor, but without

        more it is not enough.

        (4) What the government must prove is that the defendant did something to help or

        encourage the crime with the intent that the crime be committed.

        If you are convinced that the government has proved all of these elements, say so by

 returning a guilty verdict on this charge. If you have a reasonable doubt about any one of these

 elements, then you cannot find the defendant guilty of health care fraud as an aider and abettor.




                                                 56
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 57 of 113 PageID #: 1717




                    Count 24: Conspiracy to Commit Money Laundering

       (1)    Count 24 of the indictment charges Jeffrey Campbell and Mark Dyer with

       conspiracy to commit money laundering on or about and between June 1, 2012 and

       December 31, 2015. It is a crime for two or more persons to conspire, or agree, to commit

       a crime of money laundering, even if they never actually achieve their goal.

       (2)    A conspiracy is a kind of criminal partnership. For you to find the defendant guilty

       of the conspiracy charge, the government must prove each and every one of the following

       elements beyond a reasonable doubt:

              First, that two or more persons conspired, or agreed, as set forth in the Indictment,

              to commit the crime of money laundering, as that offense is defined later in these

              instructions; and

              Second, that the defendant knowingly and voluntarily joined the conspiracy.

       Now I will give you more detailed instructions on some of these terms.

              (A)     With regard to the first element— a criminal agreement—the government

              must prove that two or more persons conspired, or agreed, to cooperate with each

              other to commit the crime of money laundering.

                    (1) This does not require proof of any formal agreement, written or spoken.

                        Nor does this require proof that everyone involved agreed on all the

                        details. But proof that people simply met together from time to time and

                        talked about common interests, or engaged in similar conduct, is not

                        enough to establish a criminal agreement. These are things that you may

                        consider in deciding whether the government has proved an agreement.

                        But without more they are not enough.

                                               57
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 58 of 113 PageID #: 1718




                   (2) What the government must prove is that there was a mutual

                       understanding, either spoken or unspoken, between two or more people,

                       to cooperate with each other to commit the crime of money laundering.

                       This is essential.

                   (3) An agreement can be proved indirectly, by facts and circumstances which

                       lead to a conclusion that an agreement existed. But it is up to the

                       government to convince you that such facts and circumstances existed in

                       this particular case.

             (B)   With regard to the second element—the defendant’s connection to the

                   conspiracy—the government must prove that the defendant knowingly and

                   voluntarily joined that agreement.

                   (1) The government must prove that the defendant knew the conspiracy's

                       main purpose and voluntarily joined the conspiracy intending to help

                       advance or achieve its goals.

                   (2) This does not require proof that a defendant knew everything about the

                       conspiracy, or everyone else involved, or that he was a member of it from

                       the very beginning. Nor does it require proof that a defendant played a

                       major role in the conspiracy, or that his connection to it was substantial.

                       A slight role or connection may be enough.

                   (3) But proof that a defendant simply knew about a conspiracy, or was

                       present at times, or associated with members of the group, is not enough,

                       even if he approved of what was happening or did not object to it.

                       Similarly, just because a defendant may have done something that

                                               58
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 59 of 113 PageID #: 1719




                         happened to help a conspiracy does not necessarily make him a

                         conspirator. These are all things that you may consider in deciding

                         whether the government has proved that a defendant joined a conspiracy.

                         But without more they are not enough.

                     (4) A defendant's knowledge can be proved indirectly by facts and

                         circumstances which lead to a conclusion that he knew the conspiracy's

                         main purpose. But it is up to the government to convince you that such

                         facts and circumstances existed in this particular case.

                     (5) Now, some of the people who may have been involved in these events

                         are not on trial. This does not matter. There is no requirement that all

                         members of a conspiracy be charged and prosecuted, or tried together in

                         one proceeding.

     You must be convinced that the government has proved all of these elements beyond a

 reasonable doubt in order to find the defendant guilty of the conspiracy charge.




                                                59
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 60 of 113 PageID #: 1720




                                  Elements of Money Laundering

      Count 24 of the indictment charges Jeffrey Campbell and Mark Dyer with conspiracy to

 commit money laundering. For a defendant to commit the crime of conspiracy to commit money

 laundering as set forth in the indictment, you must find that the government has proved beyond a

 reasonable doubt that two or more persons conspired, or agreed, to commit the crime of money

 laundering, as that offense is defined and set forth below:

            1. First, that the defendant conducted a financial transaction;

            2. Second that the financial transaction involved property that represented the

                proceeds of the conspiracy to commit healthcare fraud as alleged in Count 10 of

                the indictment;

            3. Third, that the defendant knew that the property involved in the financial

                transaction represented the proceeds of the health care fraud in Count 10;

            4. Fourth, that the defendant had the intent to promote the carrying on of the

                conspiracy to commit healthcare fraud as alleged in Count 10 of the indictment.


 Now, I will give you more detailed instructions on some of these terms.

    1. The term “financial transaction” means:

            a. a transaction which in any way or degree affects interstate or foreign commerce

                and involves:

                    i. the movement of funds by wire or other means, or

                    ii. one or more monetary instruments, or

                   iii. the transfer of title to any real property, vehicle, vessel, or aircraft, or

            b. a transaction involving the use of a financial institution which is engaged in, or

                the activities of which affect, interstate or foreign commerce in any way or degree.

                                                   60
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 61 of 113 PageID #: 1721




    2. The term “financial institution” means a commercial bank, a commercial trust company,

        and a bank insured by the FDIC.

    3. The word “conducts” includes initiating, concluding, or participating in initiating or

        concluding a transaction.

    4. The word “proceeds” means any property derived from, obtained, or retained, directly or

        indirectly, through the healthcare fraud charged in Count 10, including the gross receipts

        of such activity.

    5. The phrase “knew that the property involved in a financial transaction represents the

        proceeds from the healthcare fraud charged in Count 10” means that the defendant knew

        the property involved in the transaction represented the proceeds of some form, though

        not necessarily which form, of activity that constitutes the healthcare fraud charged in

        Count 10. The government does not have to prove the defendant knew the property

        involved represented proceeds of a felony as long as he knew the property involved

        represented proceeds of some form of the healthcare fraud charged in Count 10.

 If you are convinced that the government has proved all of these elements, say so by returning a

 guilty verdict on this charge. If you have a reasonable doubt about any one of these elements,

 then you must find the defendants not guilty of this charge.




                                                 61
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 62 of 113 PageID #: 1722




                               DELIBERATIONS AND VERDICT

                                         INTRODUCTION

        That concludes the part of my instructions explaining the rules for considering some of the

 testimony and evidence. Now let me finish up by explaining some things about your deliberations

 in the jury room, and your possible verdicts.

        The first thing that you should do in the jury room is choose someone to be your foreperson.

 This person will help to guide your discussions, and will speak for you here in court.

        Once you start deliberating, do not talk to the jury officer, or to me, or to anyone else except

 each other about the case. If you have any questions or messages, you must write them down on

 a piece of paper, sign them, and then give them to the jury officer. The officer will give them to

 me, and I will respond as soon as I can. I may have to talk to the lawyers about what you have

 asked, so it may take me some time to get back to you. Any questions or messages normally

 should be sent to me through your foreperson.

         One more thing about messages. Do not ever write down or tell anyone, including me,

 how you stand on your votes. For example, do not write down or tell anyone that you are split 6-

 6, or 8-4, or whatever your vote happens to be. That should stay secret until you are finished.




                                                  62
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 63 of 113 PageID #: 1723




             EXPERIMENTS, RESEARCH, INVESTIGATION AND OUTSIDE
                             COMMUNICATIONS

        Remember that you must make your decision based only on the evidence that you saw and

 heard here in court.

        During your deliberations, you must not communicate with or provide any information to

 anyone by any means about this case. You may not use any electronic device or media, such as a

 telephone, cell phone, smart phone, iPhone, Blackberry, or computer, the Internet, any Internet

 service, or any text or instant messaging service, any Internet chat room, blog, or website such as

 Facebook, MySpace, LinkedIn, YouTube or Twitter, to communicate to anyone any information

 about this case or to conduct any research about this case until I accept your verdict. In other

 words, you cannot talk to anyone on the phone, correspond with anyone, or electronically

 communicate with anyone about this case. You can only discuss the case in the jury room with

 your fellow jurors during deliberations. I expect you will inform me as soon as you become aware

 of another juror’s violation of these instructions.

        You may not use these electronic means to investigate or communicate about the case

 because it is important that you decide this case based solely on the evidence presented in this

 courtroom. Information on the Internet or available through social media might be wrong,

 incomplete, or inaccurate. You are only permitted to discuss the case with your fellow jurors

 during deliberations because they have seen and heard the same evidence you have. In our judicial

 system, it is important that you are not influenced by anything or anyone outside of this courtroom.

 Otherwise, your decision may be based on information known only by you and not your fellow

 jurors or the parties in the case. This would unfairly and adversely impact the judicial process. A

 juror who violates these restrictions jeopardizes the fairness of these proceedings, and a mistrial

 could result, which would require the entire trial process to start over.
                                                   63
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 64 of 113 PageID #: 1724




                                   UNANIMOUS VERDICT

        Your verdict, whether it is guilty or not guilty, must be unanimous as to each count.

        To find a defendant guilty of a particular count, every one of you must agree that the

 government has overcome the presumption of innocence with evidence that proves his guilt

 beyond a reasonable doubt.

        To find him not guilty of a particular count, every one of you must agree that the

 government has failed to convince you beyond a reasonable doubt.

        Either way, guilty or not guilty, your verdict must be unanimous as to each count.




                                               64
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 65 of 113 PageID #: 1725




                                     DUTY TO DELIBERATE

         Now that all the evidence is in and the arguments are completed, you are free to talk about

 the case in the jury room. In fact, it is your duty to talk with each other about the evidence, and to

 make every reasonable effort you can to reach unanimous agreement. Talk with each other, listen

 carefully and respectfully to each other’s views, and keep an open mind as you listen to what your

 fellow jurors have to say. Try your best to work out your differences. Do not hesitate to change

 your mind if you are convinced that other jurors are right and that your original position was wrong.

        But do not ever change your mind just because other jurors see things differently, or just

 to get the case over with. In the end, your vote must be exactly that--your own vote. It is important

 for you to reach unanimous agreement, but only if you can do so honestly and in good conscience.

        No one will be allowed to hear your discussions in the jury room, and no record will be

 made of what you say. So you should all feel free to speak your minds.

        Listen carefully to what the other jurors have to say, and then decide for yourself if the

 government has proved the defendant guilty beyond a reasonable doubt.




                                                  65
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 66 of 113 PageID #: 1726




                                         PUNISHMENT

         If you decide that the government has proved the defendant guilty, then it will be my job

 to decide what the appropriate punishment should be.

        Deciding what the punishment should be is my job, not yours. It would violate your oaths

 as jurors to even consider the possible punishment in deciding your verdict.

        Your job is to look at the evidence and decide if the government has proved the defendant

 guilty beyond a reasonable doubt.




                                                66
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 67 of 113 PageID #: 1727




                                        VERDICT FORM

          When you go to the jury room you should first select one of your members to act as your

 foreperson. The foreperson will preside over your deliberations and will speak for you here in

 court.

          Verdict forms have been prepared for your convenience for each count.

          You will take the verdict forms to the jury room when you have reached unanimous

 agreement you will have your foreperson fill in the verdict forms, date and sign them, and notify

 the Courtroom Security Officer.




                                                67
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 68 of 113 PageID #: 1728




                                  COURT HAS NO OPINION

        Let me finish up by repeating something that I said to you earlier. Nothing that I have said

 or done during this trial was meant to influence your decision in any way. You decide for

 yourselves if the government has proved the defendant guilty beyond a reasonable doubt.




                                                68
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 69 of 113 PageID #: 1729




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

  UNITED STATES OF AMERICA                                                                Plaintiff

  v.                                                         Criminal Action No. 3:17-cr-87-RGJ

  JEFFREY CAMPBELL, MARK DYER,                                                         Defendants
  PHYSICIANS PRIMARY CARE, PLLC

                                            * * * * *

                                        VERDICT FORM

                                   Count 1 – Jeffrey Campbell

        Question 1. With respect to the charge in Count 1 of the indictment of conspiracy to

 unlawfully distribute and dispense a controlled substance, we find the defendant, Jeffrey

 Campbell:

        GUILTY_______                 NOT GUILTY_______



                                              ________________________              ________
                                              Foreperson                            Juror No.


                                              Date: _____________________




        If you find Jeffrey Campbell not guilty, do not consider questions 1(a), 1(b), and (1c) for

 Count 1 below, and move on to the next count.



        If you find Jeffrey Campbell guilty as charged, then please address questions 1(a), 1(b),

 and 1(c) with respect to defendant Jeffrey Campbell.
                                                 69
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 70 of 113 PageID #: 1730




        Question 1(a). We, the Jury, having found defendant Jeffrey Campbell guilty of the

 conspiracy to unlawfully distribute and dispense controlled substances, further unanimously find

 that he conspired to distribute and dispense the following controlled substances

        _____ Schedule II



                                              __________________________            ________
                                              Foreperson                            Juror No.


                                              Date: _____________________




        Question 1(b). We, the Jury, having found defendant Jeffrey Campbell guilty of the

 conspiracy to distribute and dispense controlled substances, further unanimously find that he

 conspired to unlawfully distribute and dispense the following controlled substances

        _____ Schedule III



                                              __________________________            ________
                                              Foreperson                            Juror No.


                                              Date: _____________________




                                                70
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 71 of 113 PageID #: 1731




        Question 1(c). We, the Jury, having found defendant Jeffrey Campbell guilty of the

 conspiracy to unlawfully distribute and dispense controlled substances, further unanimously find

 that he conspired to distribute and dispense the following controlled substances

        _____ Schedule IV



                                              __________________________            ________
                                              Foreperson                            Juror No.


                                              Date: _____________________




                                                71
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 72 of 113 PageID #: 1732




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

  UNITED STATES OF AMERICA                                                               Plaintiff

  v.                                                        Criminal Action No. 3:17-cr-87-RGJ

  JEFFREY CAMPBELL, MARK DYER,                                                        Defendants
  AND PHYSICIANS PRIMARY CARE,
  PLLC


                                       VERDICT FORM

                                     Count 1 – Mark Dyer

        Question 1. With respect to the charge in Count 1 of the indictment of conspiracy to

 unlawfully distribute and dispense a controlled substance, we find the defendant, Mark Dyer,

        GUILTY_______                 NOT GUILTY_______




                                              __________________________           ________
                                              Foreperson                           Juror No.


                                              Date: ____________________




        If you find Mark Dyer not guilty, do not consider questions 1(a), 1(b), and (1c) for Count

 1 below, and move on to the next count.



        If you find Mark Dyer guilty as charged, then please address questions 1(a), 1(b), and

 1(c) with respect to defendant, Mark Dyer.

                                                72
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 73 of 113 PageID #: 1733




        Question 1(a). We, the Jury, having found defendant Mark Dyer guilty of the conspiracy

 to unlawfully distribute and dispense controlled substances, further unanimously find that he

 conspired to distribute and dispense the following controlled substances

        _____ Schedule II

                                              __________________________       ________
                                              Foreperson                       Juror No.


                                              Date: _____________________


        Question 1(b). We, the Jury, having found defendant Mark Dyer guilty of the conspiracy

 to unlawfully distribute and dispense controlled substances, further unanimously find that he

 conspired to distribute and dispense the following controlled substances

        _____ Schedule III

                                              __________________________       ________
                                              Foreperson                       Juror No.


                                              Date: _____________________


        Question 1(c). We, the Jury, having found defendant Mark Dyer guilty of the conspiracy

 to unlawfully distribute and dispense controlled substances, further unanimously find that he

 conspired to distribute and dispense the following controlled substances

        _____ Schedule IV

                                              __________________________       ________
                                              Foreperson                       Juror No.


                                              Date: _____________________

                                                73
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 74 of 113 PageID #: 1734




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

  UNITED STATES OF AMERICA                                                               Plaintiff

  v.                                                          Criminal Action No. 3:17-cr-87-RGJ

  JEFFREY CAMPBELL, MARK DYER,                                                        Defendants
  AND PHYSICIANS PRIMARY CARE,
  PLLC


                                        VERDICT FORM

                              Count 1 – Physicians Primary Care

        Question 1. With respect to the charge in Count 1 of the indictment of conspiracy to

 unlawful distribute and dispense a controlled substance, we find the defendant, Physicians Primary

 Care, PLLC,

        GUILTY_______                 NOT GUILTY_______



                                              __________________________            ________
                                              Foreperson                            Juror No.


                                              Date: _____________________




        If you find Physicians Primary Care, PLLC not guilty, do not consider questions 1(a), 1(b),

 and 1(c) for Count 1 below, and move on to the next count.

        If you find Physicians Primary Care, PLLC guilty as charged, then please address questions

 1(a), 1(b), and (1)(c) with respect to defendant, Physicians Primary Care, PLLC.



                                                74
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 75 of 113 PageID #: 1735




        Question 1(a). We, the Jury, having found defendant Physicians Primary Care, PLLC

 guilty of the conspiracy to unlawfully distribute and dispense controlled substances, further

 unanimously find that it conspired to distribute and dispense the following controlled substances

        _____ Schedule II

                                              __________________________           ________
                                              Foreperson                           Juror No.


                                              Date: _____________________


        Question 1(b). We, the Jury, having found defendant Physicians Primary Care, PLLC

 guilty of the conspiracy to unlawfully distribute and dispense controlled substances, further

 unanimously find that it conspired to distribute and dispense the following controlled substances

        _____ Schedule III

                                              __________________________           ________
                                              Foreperson                           Juror No.


                                              Date: _____________________


        Question 1(c). We, the Jury, having found defendant Physicians Primary Care, PLLC

 guilty of the conspiracy to unlawfully distribute and dispense controlled substances, further

 unanimously find that it conspired to distribute and dispense the following controlled substances

        _____ Schedule IV

                                              __________________________           ________
                                              Foreperson                           Juror No.


                                              Date: _____________________

                                                75
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 76 of 113 PageID #: 1736




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

  UNITED STATES OF AMERICA                                                              Plaintiff

  v.                                                      Criminal Action No. 3:17-cr-87-RGJ

  JEFFREY CAMPBELL, MARK DYER,                                                      Defendants
  PHYSICIANS PRIMARY CARE, PLLC


                                        VERDICT FORM

                                 Count 2 – Jeffrey Campbell

       We, the Jury, unanimously find the following as to defendant Jeffrey Campbell:

       Question 1(a). With respect to Count 2, the following prescription of Methadone to patient

       Brandon McDonald was attributable to Jeffrey Campbell, aided and abetted by others, and

       was without a legitimate medical purpose and outside of the usual course of professional

       medical practice in the following prescriptions (check prescription(s) unanimously found

       to have been made outside of the usual course of professional medical practice and without

       a legitimate medical purpose):

              ___ 7/19/2013 prescription for Methadone Hydrochloride

              ___ 8/19/2013 prescription for Methadone Hydrochloride

              ___ 9/13/2013 prescription for Methadone Hydrochloride

              ___ 10/10/2013 prescription for Methadone Hydrochloride

              ___ 11/8/2013 prescription for Methadone Hydrochloride

                                               76
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 77 of 113 PageID #: 1737




             ___ 1/3/2014 prescription for Methadone Hydrochloride

             ___ 2/3/2014 prescription for Methadone Hydrochloride

             ___ 3/4/2014 prescription for Methadone Hydrochloride

             If you unanimously found any of the above prescriptions to be made outside of the

             usual course of professional medical practice and without a legitimate medical

             purpose, you must find the defendant guilty in Question 1(b).

             If you did not unanimously find any of the above prescriptions to be made outside

             of the usual course of professional medical practice and without a legitimate

             medical purpose, you must find the defendant not guilty in Question 1(b).

       Question 1(b). With respect to the charge in Count 2 of the indictment for unlawful

       distribution and dispensing of controlled substances, we find the defendant Jeffrey

       Campbell:

             GUILTY_______                NOT GUILTY_______



                                          __________________________           _______

                                          Foreperson                           Juror No.




                                          Date: _____________________




                                             77
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 78 of 113 PageID #: 1738




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

  UNITED STATES OF AMERICA                                                             Plaintiff

  v.                                                      Criminal Action No. 3:17-cr-87-RGJ

  JEFFREY CAMPBELL, MARK DYER,                                                      Defendants
  AND PHYSICIANS PRIMARY CARE,
  PLLC


                                        VERDICT FORM

                                    Count 2 – Mark Dyer

       We, the Jury, unanimously find the following as to defendant Mark Dyer:


       Question 1(a). With respect to Count 2, the following prescription of Methadone to patient

       Brandon McDonald was attributable to Mark Dyer, aided and abetted by others, and was

       without a legitimate medical purpose and outside of the usual course of professional

       medical practice in the following prescriptions (check prescription(s) unanimously found

       to have been made outside of the usual course of professional medical practice and without

       a legitimate medical purpose):

              ___ 12/6/2012 prescription for Methadone Hydrochloride

              ___ 1/3/2013 prescription for Methadone Hydrochloride

              ___ 2/28/2013 prescription for Methadone Hydrochloride

              ___ 4/26/2013 prescription for Methadone Hydrochloride

              ___ 5/24/2013 prescription for Methadone Hydrochloride

                                               78
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 79 of 113 PageID #: 1739




              ___ 4/11/2014 prescription for Methadone Hydrochloride

              ___ 4/19/2014 prescription for Methadone Hydrochloride

              If you unanimously found any of the above prescriptions to be made outside of the

              usual course of professional medical practice and without a legitimate medical

              purpose, you must find the defendant guilty in Question 1(b).

              If you did not unanimously find any of the above prescriptions to be made outside

              of the usual course of professional medical practice and without a legitimate

              medical purpose, you must find the defendant not guilty in Question 1(b).

       Question 1(b). With respect to the charge in Count 2 of the indictment for unlawful

       distribution and dispensing of controlled substances, we find the defendant Mark Dyer:




              GUILTY_______                NOT GUILTY_______




                                           __________________________           ________
                                           Foreperson                           Juror No.


                                           Date: _____________________




                                              79
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 80 of 113 PageID #: 1740




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

  UNITED STATES OF AMERICA                                                              Plaintiff

  v.                                                      Criminal Action No. 3:17-cr-87-RGJ

  JEFFREY CAMPBELL, MARK DYER,                                                    Defendants
  PHYSICIANS PRIMARY CARE, PLLC


                                      VERDICT FORM

                                 Count 3 – Jeffrey Campbell

       We, the Jury, unanimously find the following as to defendant Jeffrey Campbell:


       Question 1(a). With respect to Count 3, the following prescription of Methadone and/or

       Oxycodone to patient Constance McFarland was attributable to Jeffrey Campbell, aided

       and abetted by others, and was without a legitimate medical purpose and outside of the

       usual course of professional medical practice in the following prescriptions (check

       prescription(s) unanimously found to have been made outside of the usual course of

       professional medical practice and without a legitimate medical purpose):

              ___ 1/29/2014 prescription for Oxycodone/Acetaminophen

              ___ 1/29/2014 prescription for Methadone Hydrochloride

              ___ 2/24/2014 prescription for Oxycodone/Acetaminophen

              ___ 2/24/2014 prescription for Methadone Hydrochloride

              ___ 3/25/2014 prescription for Oxycodone/Acetaminophen

                                              80
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 81 of 113 PageID #: 1741




             ___ 3/25/2014 prescription for Methadone Hydrochloride

             ___ 4/29/2014 prescription for Oxycodone/Acetaminophen

             ___ 4/29/2014 prescription for Methadone Hydrochloride

             If you unanimously found any of the above prescriptions to be made outside of the

             usual course of professional medical practice and without a legitimate medical

             purpose, you must find the defendant guilty in Question 1(b).

             If you did not unanimously find any of the above prescriptions to be made outside

             of the usual course of professional medical practice and without a legitimate

             medical purpose, you must find the defendant not guilty in Question 1(b).

       Question 1(b). With respect to the charge in Count 3 of the indictment for unlawful

       distribution and dispensing of controlled substances, we find the defendant Jeffrey

       Campbell:




       Guilty _________________ Not Guilty _________________



                                          __________________________           ________
                                          Foreperson                           Juror No.




                                          Date: _____________________




                                             81
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 82 of 113 PageID #: 1742




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

  UNITED STATES OF AMERICA                                                           Plaintiff

  v.                                                      Criminal Action No. 3:17-cr-87-RGJ

  JEFFREY CAMPBELL, MARK DYER,                                                    Defendants
  AND PHYSICIANS PRIMARY CARE,
  PLLC


                                      VERDICT FORM

                                    Count 3 – Mark Dyer

       We, the Jury, unanimously find the following as to defendant Mark Dyer:



       Question 1(a). With respect to Count 3, the following prescription of Methadone and/or

       Oxycodone to patient Constance McFarland was attributable to Mark Dyer, aided and

       abetted by others, and was without a legitimate medical purpose and outside of the usual

       course of professional medical practice in the following prescriptions (check

       prescription(s) unanimously found to have been made outside of the usual course of

       professional medical practice and without a legitimate medical purpose):

              ___ 12/31/2013 prescription for Oxycodone/Acetaminophen

              ___ 12/31/2013 prescription for Methadone Hydrochloride

              If you unanimously found any of the above prescriptions to be made outside of the

              usual course of professional medical practice and without a legitimate medical

              purpose, you must find the defendant guilty in Question 1(b).


                                              82
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 83 of 113 PageID #: 1743




              If you did not unanimously find any of the above prescriptions to be made outside

              of the usual course of professional medical practice and without a legitimate

              medical purpose, you must find the defendant not guilty in Question 1(b).



       Question 1(b). With respect to the charge in Count 3 of the indictment for unlawful

       distribution and dispensing of controlled substances, we find the defendant Mark Dyer:



              Guilty _________________ Not Guilty _________________




                                           __________________________           ________
                                           Foreperson                           Juror No.



                                           Date: _____________________




                                              83
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 84 of 113 PageID #: 1744




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

  UNITED STATES OF AMERICA                                                              Plaintiff

  v.                                                      Criminal Action No. 3:17-cr-87-RGJ

  JEFFREY CAMPBELL, MARK DYER,                                                      Defendants
  PHYSICIANS PRIMARY CARE, PLLC


                                        VERDICT FORM

                                 Count 4 – Jeffrey Campbell

       We, the Jury, unanimously find the following as to defendant Jeffrey Campbell:



       Question 1(a). With respect to Count 4, the following prescription of Oxycodone to patient

       Brenda Singleton was attributable to Jeffrey Campbell, aided and abetted by others, and

       was without a legitimate medical purpose and outside of the usual course of professional

       medical practice in the following prescriptions (check prescription(s) unanimously found

       to have been made outside of the usual course of professional medical practice and without

       a legitimate medical purpose):

              ___ 8/14/2013 prescription for Methadone Hydrochloride

              ___ 9/13/2013 prescription for Methadone Hydrochloride

              ___ 11/14/2013 prescription for Methadone Hydrochloride

              ___ 12/13/2013 prescription for Methadone Hydrochloride

              ___ 1/13/2014 prescription for Methadone Hydrochloride


                                               84
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 85 of 113 PageID #: 1745




             ___ 2/13/2014 prescription for Methadone Hydrochloride

             ___ 3/13/2014 prescription for Methadone Hydrochloride

             ___ 4/11/2014 prescription for Methadone Hydrochloride

             If you unanimously found any of the above prescriptions to be made outside of the

             usual course of professional medical practice and without a legitimate medical

             purpose, you must find the defendant guilty in Question 1(b).

             If you did not unanimously find any of the above prescriptions to be made outside

             of the usual course of professional medical practice and without a legitimate

             medical purpose, you must find the defendant not guilty in Question 1(b).

       Question 1(b). With respect to the charge in Count 4 of the indictment for unlawful

       distribution and dispensing of controlled substances, we find the defendant Jeffrey

       Campbell:




       Guilty _________________ Not Guilty _________________


                                          ________________                     _______
                                          Foreperson                           Juror No.




                                          Date: _____________________




                                             85
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 86 of 113 PageID #: 1746




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

  UNITED STATES OF AMERICA                                                             Plaintiff

  v.                                                      Criminal Action No. 3:17-cr-87-RGJ

  JEFFREY CAMPBELL, MARK DYER,                                                      Defendants
  AND PHYSICIANS PRIMARY CARE,
  PLLC


                                        VERDICT FORM

                                    Count 4 – Mark Dyer

       We, the Jury, unanimously find the following as to defendant Mark Dyer:



       Question 1(a). With respect to Count 4, the following prescription of Oxycodone to patient

       Brenda Singleton was attributable to Mark Dyer, aided and abetted by others, and was

       without a legitimate medical purpose and outside of the usual course of professional

       medical practice in the following prescriptions (check prescription(s) unanimously found

       to have been made outside of the usual course of professional medical practice and without

       a legitimate medical purpose):

              ___ 1/13/2014 prescription for Methadone Hydrochloride

              ___ 4/11/2014 prescription for Methadone Hydrochloride

              If you unanimously found any of the above prescriptions to be made outside of the

              usual course of professional medical practice and without a legitimate medical

              purpose, you must find the defendant guilty in Question 1(b).


                                               86
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 87 of 113 PageID #: 1747




              If you did not unanimously find any of the above prescriptions to be made outside

              of the usual course of professional medical practice and without a legitimate

              medical purpose, you must find the defendant not guilty in Question 1(b).

       Question 1(b). With respect to the charge in Count 4 of the indictment for unlawful

       distribution and dispensing of controlled substances, we find the defendant Mark Dyer:



       Guilty _________________ Not Guilty _________________




                                           __________________________           ________
                                           Foreperson                           Juror No.



                                            Date: _____________________




                                              87
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 88 of 113 PageID #: 1748




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

  UNITED STATES OF AMERICA                                                              Plaintiff

  v.                                                      Criminal Action No. 3:17-cr-87-RGJ

  JEFFREY CAMPBELL, MARK DYER,                                                      Defendants
  PHYSICIANS PRIMARY CARE, PLLC


                                        VERDICT FORM

                                 Count 5 – Jeffrey Campbell

       We, the Jury, unanimously find the following as to defendant Jeffrey Campbell:



       Question 1(a). With respect to Count 5, the following prescription of Methadone to patient

       Michelle Smith was attributable to Jeffrey Campbell, aided and abetted by others, and was

       without a legitimate medical purpose and outside of the usual course of professional

       medical practice in the following prescriptions (check prescription(s) unanimously found

       to have been made outside of the usual course of professional medical practice and without

       a legitimate medical purpose):

              ___ 9/26/2013 prescription for Methadone Hydrochloride

              ___ 10/23/2013 prescription for Methadone Hydrochloride

              ___ 11/21/2013 prescription for Methadone Hydrochloride

              ___ 12/23/2013 prescription for Methadone Hydrochloride

              ___ 1/20/2014 prescription for Methadone Hydrochloride


                                               88
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 89 of 113 PageID #: 1749




             ___ 3/14/2014 prescription for Methadone Hydrochloride

             ___ 4/17/2014 prescription for Methadone Hydrochloride

             If you unanimously found any of the above prescriptions to be made outside of the

             usual course of professional medical practice and without a legitimate medical

             purpose, you must find the defendant guilty in Question 1(b).

             If you did not unanimously find any of the above prescriptions to be made outside

             of the usual course of professional medical practice and without a legitimate

             medical purpose, you must find the defendant not guilty in Question 1(b).

       Question 1(b). With respect to the charge in Count 5 of the indictment for unlawful

       distribution and dispensing of controlled substances, we find the defendant Jeffrey

       Campbell:




       Guilty _________________ Not Guilty _________________



                                          ______________                       _______
                                          Foreperson                           Juror No.




                                          Date: _____________________




                                             89
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 90 of 113 PageID #: 1750




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

  UNITED STATES OF AMERICA                                                             Plaintiff

  v.                                                      Criminal Action No. 3:17-cr-87-RGJ

  JEFFREY CAMPBELL, MARK DYER,                                                      Defendants
  AND PHYSICIANS PRIMARY CARE,
  PLLC


                                        VERDICT FORM

                                    Count 5 – Mark Dyer

       We, the Jury, unanimously find the following as to defendant Mark Dyer:


       Question 1(a). With respect to Count 5, the following prescription of Methadone to patient

       Michelle Smith was attributable to Mark Dyer, aided and abetted by others, and was

       without a legitimate medical purpose and outside of the usual course of professional

       medical practice in the following prescriptions (check prescription(s) unanimously found

       to have been made outside of the usual course of professional medical practice and without

       a legitimate medical purpose):

              ___ 7/30/2013 prescription for Methadone Hydrochloride

              ___ 8/26/2013 prescription for Methadone Hydrochloride

              If you unanimously found any of the above prescriptions to be made outside of the

              usual course of professional medical practice and without a legitimate medical

              purpose, you must find the defendant guilty in Question 1(b).



                                               90
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 91 of 113 PageID #: 1751




              If you did not unanimously find any of the above prescriptions to be made outside

              of the usual course of professional medical practice and without a legitimate

              medical purpose, you must find the defendant not guilty in Question 1(b).



       Question 1(b). With respect to the charge in Count 5 of the indictment for unlawful

       distribution and dispensing of controlled substances, we find the defendant Mark Dyer:

       Guilty _________________ Not Guilty _________________



                                           __________________________           ________
                                           Foreperson                           Juror No.


                                           Date: _____________________




                                              91
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 92 of 113 PageID #: 1752




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

  UNITED STATES OF AMERICA                                                              Plaintiff

  v.                                                     Criminal Action No. 3:17-cr-87-RGJ

  JEFFREY CAMPBELL, MARK DYER,                                                    Defendants
  AND PHYSICIANS PRIMARY CARE,
  PLLC


                                     VERDICT FORM

                                 Count 6 – Jeffrey Campbell

       We, the Jury, unanimously find the following as to defendant Jeffrey Campbell:



       As to Count 6, Conspiracy to Unlawfully Distribute and Dispense Controlled Substances

       Resulting in Death:

              GUILTY_______                NOT GUILTY_______


                                           __________________________           ________
                                           Foreperson                           Juror No.

                                           Date: _____________________




                                              92
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 93 of 113 PageID #: 1753




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

  UNITED STATES OF AMERICA                                                            Plaintiff

  v.                                                    Criminal Action No. 3:17-cr-87-RGJ

  JEFFREY CAMPBELL, MARK DYER,                                                     Defendants
  AND PHYSICIANS PRIMARY CARE,
  PLLC

                                     VERDICT FORM

                                   Count 6 – Mark Dyer

       We, the Jury, unanimously find the following as to defendant Mark Dyer:



       As to Count 6, Conspiracy to Unlawfully Distribute and Dispense Controlled Substances

       Resulting in Death:

              GUILTY_______                NOT GUILTY_______



                                           __________________________            ________
                                           Foreperson                            Juror No.


                                           Date: _____________________




                                             93
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 94 of 113 PageID #: 1754




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                               LOUISVILLE DIVISION

  UNITED STATES OF AMERICA                                                              Plaintiff

  v.                                                     Criminal Action No. 3:17-cr-87-RGJ

  JEFFREY CAMPBELL, MARK DYER,                                                    Defendants
  AND PHYSICIANS PRIMARY CARE,
  PLLC


                                     VERDICT FORM

                                Count 7 – Jeffrey Campbell

       We, the Jury, unanimously find the following as to defendant Jeffrey Campbell:



       As to Count 7, Unlawful Distribution and Dispensing of Controlled Substances Resulting

       in Death:

              GUILTY_______                NOT GUILTY_______


                                           __________________________           ________
                                           Foreperson                           Juror No.


                                           Date: _____________________




                                              94
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 95 of 113 PageID #: 1755




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

  UNITED STATES OF AMERICA                                                             Plaintiff

  v.                                                      Criminal Action No. 3:17-cr-87-RGJ

  JEFFREY CAMPBELL, MARK DYER,                                                      Defendants
  AND PHYSICIANS PRIMARY CARE,
  PLLC


                                        VERDICT FORM

                                    Count 8 – Mark Dyer

       We, the Jury, unanimously find the following as to defendant Mark Dyer:



       Question 1(a). With respect to Count 8, the following prescription of Hydrocodone to

       patient Michelle Smith was attributable to Mark Dyer, aided and abetted by others, and

       was without a legitimate medical purpose and outside of the usual course of professional

       medical practice in the following prescriptions (check prescription(s) unanimously found

       to have been made outside of the usual course of professional medical practice and without

       a legitimate medical purpose):

              ___ 8/26/2013 prescription for Hydrocodone

              ___ 9/26/2013 prescription for Hydrocodone

              ___ 10/23/2013 prescription for Hydrocodone




                                               95
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 96 of 113 PageID #: 1756




              If you unanimously found any of the above prescriptions to be made outside of the

              usual course of professional medical practice and without a legitimate medical

              purpose, you must find the defendant guilty in Question 1(b).

              If you did not unanimously find any of the above prescriptions to be made outside

              of the usual course of professional medical practice and without a legitimate

              medical purpose, you must find the defendant not guilty in Question 1(b).

       Question 1(b). With respect to the charge in Count 8 of the indictment for unlawful

       distribution and dispensing of controlled substances, we find the defendant Mark Dyer:

              GUILTY_______                NOT GUILTY_______



                                           __________________________           ________
                                           Foreperson                           Juror No.




                                           Date: _____________________




                                              96
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 97 of 113 PageID #: 1757




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

  UNITED STATES OF AMERICA                                                             Plaintiff

  v.                                                         Criminal Action No. 3:17-cr-87-RGJ

  JEFFREY CAMPBELL, MARK DYER,                                                      Defendants
  AND PHYSICIANS PRIMARY CARE,
  PLLC



                                      VERDICT FORM

                                    Count 9 – Mark Dyer

       We, the Jury, unanimously find the following as to defendant Mark Dyer:



       Question 1(a). With respect to Count 9, the following prescription of Hydrocodone to

       patient Brandon McDonald was attributable to Mark Dyer, aided and abetted by others,

       and was without a legitimate medical purpose and outside of the usual course of

       professional medical practice in the following prescriptions (check prescription(s)

       unanimously found to have been made outside of the usual course of professional medical

       practice and without a legitimate medical purpose):

              ___ 8/19/2013 prescription for Hydrocodone

              ___ 1/3/2014 prescription for Hydrocodone

              ___ 2/3/2014 prescription for Hydrocodone




                                              97
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 98 of 113 PageID #: 1758




              If you unanimously found any of the above prescriptions to be made outside of the

              usual course of professional medical practice and without a legitimate medical

              purpose, you must find the defendant guilty in Question 1(b).

              If you did not unanimously find any of the above prescriptions to be made outside

              of the usual course of professional medical practice and without a legitimate

              medical purpose, you must find the defendant not guilty in Question 1(b).

       Question 1(b). With respect to the charge in Count 9 of the indictment for unlawful

       distribution and dispensing of controlled substances, we find the defendant Mark Dyer:

              GUILTY_______                NOT GUILTY_______



                                           __________________________           ________
                                           Foreperson                           Juror No.




                                           Date: _____________________




                                              98
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 99 of 113 PageID #: 1759




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

  UNITED STATES OF AMERICA                                                              Plaintiff

  v.                                                       Criminal Action No. 3:17-cr-87-RGJ

  JEFFREY CAMPBELL, MARK DYER,                                                       Defendants
  AND PHYSICIANS PRIMARY CARE,
  PLLC


                                       VERDICT FORM

                                  Count 10 – Jeffrey Campbell

        Question 1. With respect to the charge of Count 10 of the indictment of conspiracy to

 commit health care fraud, we find the defendant Jeffrey Campbell:

        GUILTY_______                 NOT GUILTY_______



                                             __________________________            ________
                                             Foreperson                            Juror No.


                                             Date: _____________________


        If you find Jeffrey Campbell not guilty, do not consider question 1(a) for Count 10 below,

 and move on to the next count.



        If you find Jeffrey Campbell guilty as charged, then please address question 1(a) with

 respect to Jeffrey Campbell.




                                                99
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 100 of 113 PageID #: 1760




         Question 1(a). We, the Jury, having found defendant Jeffrey Campbell guilty of the

  conspiracy to commit health care fraud, further unanimously find that he conspired to do one or

  both of the following:

         ________falsely and fraudulently bill various health care benefit programs by coding

  physical therapy, counseling and exercise (Med Fit Program) services using evaluation and

  management codes in order to obtain higher reimbursement.

         ________falsely and fraudulently bill various health care benefit programs for medically

  unnecessary tests such as nerve conduction studies, MRIs, CT scans, x-rays, urinary drug screens,

  or ANSAR tests.

                                              __________________________            ________
                                              Foreperson                            Juror No.


                                              Date: _____________________




                                                100
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 101 of 113 PageID #: 1761




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                    LOUISVILLE DIVISION

   UNITED STATES OF AMERICA                                                              Plaintiff

   v.                                                       Criminal Action No. 3:17-cr-87-RGJ

   JEFFREY CAMPBELL, MARK DYER,                                                       Defendants
   AND PHYSICIANS PRIMARY CARE,
   PLLC


                                        VERDICT FORM

                                      Count 10 – Mark Dyer

         Question 1. With respect to the charge of Count 10 of the indictment of conspiracy to

  commit health care fraud, we find the defendant Mark Dyer:

         GUILTY_______                 NOT GUILTY_______



                                              __________________________            ________
                                              Foreperson                            Juror No.


                                              Date: _____________________


         If you find Mark Dyer not guilty, do not consider question 1(a) for Count 10 below, and

  move on to the next count.



         If you find Mark Dyer guilty as charged, then please address question 1(a) with respect to

  Mark Dyer.




                                                101
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 102 of 113 PageID #: 1762




         Question 1(a). We, the Jury, having found defendant Mark Dyer guilty of the conspiracy

  to commit health care fraud, further unanimously find that he conspired to do one or both of the

  following:

         ________falsely and fraudulently bill various health care benefit programs by coding

  physical therapy, counseling and exercise (Med Fit Program) services using evaluation and

  management codes in order to obtain higher reimbursement.

         ________falsely and fraudulently bill various health care benefit programs for medically

  unnecessary tests such as nerve conduction studies, MRIs, CT scans, x-rays, urinary drug screens,

  or ANSAR tests.



                                               __________________________           ________
                                               Foreperson                           Juror No.


                                               Date: _____________________




                                                 102
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 103 of 113 PageID #: 1763




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

   UNITED STATES OF AMERICA                                                              Plaintiff

   v.                                                       Criminal Action No. 3:17-cr-87-RGJ

   JEFFREY CAMPBELL, MARK DYER,                                                      Defendants
   AND PHYSICIANS PRIMARY CARE,
   PLLC


                                        VERDICT FORM

                              Count 10 – Physicians Primary Care

         Question 1. With respect to the charge of Count 10 of the indictment of conspiracy to

  commit health care fraud, we find the defendant Physicians Primary Care, PLLC:

         GUILTY_______                NOT GUILTY_______



                                              __________________________           ________
                                              Foreperson                           Juror No.


                                              Date: _____________________


         If you find Physicians Primary Care, PLLC not guilty, do not consider question 1(a) for

  Count 10 below, and move on to the next count.

         If you find Physicians Primary Care, PLLC guilty as charged, then please address

  question 1(a) with respect to Physicians Primary Care, PLLC.




                                                103
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 104 of 113 PageID #: 1764




         Question 1(a). We, the Jury, having found defendant Physicians Primary Care, PLLC

  guilty of the conspiracy to commit health care fraud, further unanimously find that he conspired

  to do one or both of the following:

         ________falsely and fraudulently bill various health care benefit programs by coding

  physical therapy, counseling and exercise (Med Fit Program) services using evaluation and

  management codes in order to obtain higher reimbursement.

         ________falsely and fraudulently bill various health care benefit programs for medically

  unnecessary tests such as nerve conduction studies, MRIs, CT scans, x-rays, urinary drug screens,

  or ANSAR tests.



                                              __________________________            ________
                                              Foreperson                            Juror No.


                                              Date: _____________________




                                                104
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 105 of 113 PageID #: 1765




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                               LOUISVILLE DIVISION

  UNITED STATES OF AMERICA                                                              Plaintiff

  v.                                                     Criminal Action No. 3:17-cr-87-RGJ

  JEFFREY CAMPBELL, MARK DYER,                                                    Defendants
  AND PHYSICIANS PRIMARY CARE,
  PLLC


                                     VERDICT FORM

                      Counts 11-19 and Count 22 – Jeffrey Campbell

       We, the Jury, unanimously find the following as to defendant Jeffrey Campbell:

       As to Count 11, Health Care Fraud—Fraudulent Coding:

              GUILTY_______                NOT GUILTY_______



                                           __________________________           ________
                                           Foreperson                           Juror No.


                                           Date: _____________________




       As to Count 12, Health Care Fraud—Fraudulent Coding:

              GUILTY_______                NOT GUILTY_______



                                           __________________________           ________
                                           Foreperson                           Juror No.


                                           Date: _____________________
                                            105
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 106 of 113 PageID #: 1766




       As to Count 13, Health Care Fraud—Fraudulent Coding:

             GUILTY_______               NOT GUILTY_______



                                         __________________________    ________
                                         Foreperson                    Juror No.


                                         Date: _____________________


       As to Count 14, Health Care Fraud—Fraudulent Coding:

             GUILTY_______               NOT GUILTY_______



                                         __________________________    ________
                                         Foreperson                    Juror No.


                                         Date: _____________________


       As to Count 15, Health Care Fraud—Fraudulent Coding:

             GUILTY_______               NOT GUILTY_______



                                         __________________________    ________
                                         Foreperson                    Juror No.


                                         Date: _____________________




                                          106
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 107 of 113 PageID #: 1767




       As to Count 16, Health Care Fraud—Fraudulent Coding:

             GUILTY_______               NOT GUILTY_______



                                         __________________________    ________
                                         Foreperson                    Juror No.


                                         Date: _____________________


       As to Count 17, Health Care Fraud—Fraudulent Coding:

             GUILTY_______               NOT GUILTY_______



                                         __________________________    ________
                                         Foreperson                    Juror No.


                                         Date: _____________________




       As to Count 18, Health Care Fraud—Fraudulent Coding:



             GUILTY_______               NOT GUILTY_______




                                         ___________________           ________
                                         Foreperson                    Juror No.


                                         Date: _____________________


                                          107
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 108 of 113 PageID #: 1768




       As to Count 19, Health Care Fraud—Fraudulent Coding:



             GUILTY_______               NOT GUILTY_______



                                         __________________________    ________
                                         Foreperson                    Juror No.


                                         Date: _____________________


       As to Count 22, Health Care Fraud—Physical Therapy:



             GUILTY_______               NOT GUILTY_______



                                         __________________________    ________
                                         Foreperson                    Juror No.


                                         Date: _____________________




                                           108
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 109 of 113 PageID #: 1769




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                               LOUISVILLE DIVISION

  UNITED STATES OF AMERICA                                                            Plaintiff

  v.                                                    Criminal Action No. 3:17-cr-87-RGJ

  JEFFREY CAMPBELL, MARK DYER,                                                     Defendants
  AND PHYSICIANS PRIMARY CARE,
  PLLC

                                     VERDICT FORM

                                   Count 22 – Mark Dyer

       We, the Jury, unanimously find the following as to defendant Mark Dyer:



       As to Count 22, Health Care Fraud—Physical Therapy:

              GUILTY_______                NOT GUILTY_______




                                           __________________________            ________
                                           Foreperson                            Juror No.

                                           Date: _____________________




                                            109
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 110 of 113 PageID #: 1770




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                               LOUISVILLE DIVISION

  UNITED STATES OF AMERICA                                                              Plaintiff

  v.                                                     Criminal Action No. 3:17-cr-87-RGJ

  JEFFREY CAMPBELL, MARK DYER,                                                    Defendants
  AND PHYSICIANS PRIMARY CARE,
  PLLC


                                     VERDICT FORM

                                Count 23 – Jeffrey Campbell

       We, the Jury, unanimously find the following as to defendant Jeffrey Campbell:



       As to Count 23 Health Care Fraud—Proove Biosciences:

              GUILTY_______                NOT GUILTY_______




                                           __________________________           ________
                                           Foreperson                           Juror No.

                                           Date: _____________________




                                             110
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 111 of 113 PageID #: 1771




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                               LOUISVILLE DIVISION

  UNITED STATES OF AMERICA                                                       Plaintiff

  v.                                                   Criminal Action No. 3:17-cr-87-RGJ

  JEFFREY CAMPBELL, MARK DYER,                                                Defendants
  AND PHYSICIANS PRIMARY CARE,
  PLLC

                                    VERDICT FORM

                           Count 23 – Physicians Primary Care

       We, the Jury, unanimously find Physicians Primary Care, PLLC:



       As to Count 23, Health Care Fraud—Proove Biosciences:

              GUILTY_______               NOT GUILTY_______



                                          __________________________        ________
                                          Foreperson                        Juror No.


                                          Date: _____________________




                                           111
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 112 of 113 PageID #: 1772




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                               LOUISVILLE DIVISION

  UNITED STATES OF AMERICA                                                              Plaintiff

  v.                                                     Criminal Action No. 3:17-cr-87-RGJ

  JEFFREY CAMPBELL, MARK DYER,                                                    Defendants
  AND PHYSICIANS PRIMARY CARE,
  PLLC

                                     VERDICT FORM

                                Count 24 – Jeffrey Campbell

       We, the Jury, unanimously find the following as to defendant Jeffrey Campbell:



       As to Count 24, Conspiracy to Commit Money Laundering:

              GUILTY_______                NOT GUILTY_______



                                           __________________________           ________
                                           Foreperson                           Juror No.

                                           Date: _____________________




                                             112
Case 3:17-cr-00087-RGJ Document 258 Filed 06/09/21 Page 113 of 113 PageID #: 1773




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                               LOUISVILLE DIVISION

  UNITED STATES OF AMERICA                                                            Plaintiff

  v.                                                    Criminal Action No. 3:17-cr-87-RGJ

  JEFFREY CAMPBELL, MARK DYER,                                                     Defendants
  AND PHYSICIANS PRIMARY CARE,
  PLLC

                                     VERDICT FORM

                                   Count 24 – Mark Dyer

       We, the Jury, unanimously find the following as to defendant Mark Dyer:



       As to Count 24, Conspiracy to Commit Money Laundering:

              GUILTY_______                NOT GUILTY_______



                                           __________________________            ________
                                           Foreperson                            Juror No.

                                           Date: _____________________




                                            113
